1:19-cv-01330-MMM # 57-1   Page 1 of 113
                                                                E-FILED
                                  Tuesday, 12 January, 2021 03:55:31 PM
                                           Clerk, U.S. District Court, ILCD




EXHIBIT 1
                       1:19-cv-01330-MMM # 57-1           Page 2 of 113




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

 NOREEN PERDUE, ELIZABETH DAVIS-BERG,                   )
 DUSTIN MURRAY, CHERYL ELLINGSON,                       )
 ANGELA TRANG, GORDON GREWING, and                      )
 MELISSA WARD individually and on behalf of all         )
 others similarly situated,                             )
                                                        )
                  Plaintiffs,                           ) CASE NO. 1:19-cv-01330-MMM-JEH
          v.                                            )
                                                        )
 HY-VEE, INC.,                                          )
                                                        )
                  Defendant.                            )
                                                        )

                                SETTLEMENT AGREEMENT

       This Settlement Agreement, dated as of January 12, 2021, is made and entered into by and

among the following Settling Parties (as defined below): (i) Noreen Perdue, Elizabeth Davis-Berg,

Dustin Murray, Cheryl Ellingson, Angela Trang, Gordon Grewing, and Melissa Ward

(“Representative Plaintiffs”), individually and on behalf of the Settlement Class (as defined

below), by and through their counsel; and (ii) Hy-Vee, Inc. (“Hy-Vee”), by and through its counsel

of record, Baker & Hostetler LLP. The Settlement Agreement is subject to Court approval and is

intended by the Settling Parties to fully, finally, and forever resolve, discharge, and settle the

Released Claims (as defined below), upon and subject to the terms and conditions hereof.

I.     THE LITIGATION

       Between 2018 and 2019, Hy-Vee suffered a cyberattack on its point-of-sale system that

accepts payment cards. Through the operation of a type of malware, the criminal hacker had the

ability to capture and steal payment card numbers when a card was swiped at an affected point-of-

sale device between December 14, 2018 and August 2, 2019, although the specific dates during
                        1:19-cv-01330-MMM # 57-1             Page 3 of 113




which data was at risk vary on a location-by-location basis. The cyberattack affected certain

Hy-Vee fuel pumps, drive-thru coffee shops, and restaurants (which included Hy-Vee Market

Grille Expresses and the Wahlburgers locations that Hy-Vee owns and operates, as well as the

cafeteria at Hy-Vee’s West Des Moines corporate office). Subsequently, this lawsuit was filed

asserting claims against Hy-Vee relating to the Security Incident (as defined below).

       Pursuant to the terms set out below, this Settlement Agreement provides for the resolution

of all claims and causes of action asserted, or that could have been asserted, against Hy-Vee and

the Released Persons (as defined below) relating to the Security Incident, by and on behalf of

Representative Plaintiffs and Settlement Class Members (as defined below), and any other such

actions by and on behalf of any other consumers and putative classes of consumers originating, or

that may originate, in jurisdictions in the United States against Hy-Vee relating to the Security

Incident (collectively, the “Litigation”).

II.    CLAIMS OF REPRESENTATIVE PLAINTIFFS AND BENEFITS OF SETTLING

       Representative Plaintiffs believe the claims asserted in the Litigation, as set forth in the

Complaint, have merit. Representative Plaintiffs and Proposed Class Counsel recognize and

acknowledge, however, the expense and length of continued proceedings necessary to prosecute

the Litigation against Hy-Vee through motion practice, trial, and potential appeals. They have also

taken into account the uncertain outcome and risk of further litigation, as well as the difficulties

and delays inherent in such litigation. Proposed Class Counsel are highly experienced in class

action litigation and very knowledgeable regarding the relevant claims, remedies, and defenses at

issue generally in such litigation and in this Litigation. They have determined that the settlement

set forth in this Settlement Agreement is fair, reasonable, and adequate, and in the best interests of

Plaintiffs and the Settlement Class.




                                                  2
                         1:19-cv-01330-MMM # 57-1             Page 4 of 113




III.     DENIAL OF WRONGDOING AND LIABILITY

         Hy-Vee denies each and all of the claims and contentions alleged against it in the Litigation.

Hy-Vee denies all charges of wrongdoing or liability as alleged, or which could be alleged, in the

Litigation. Nonetheless, Hy-Vee has concluded that further conduct of the Litigation would be

protracted and expensive and that it is desirable that the Litigation be fully and finally settled in

the manner and upon the terms and conditions set forth in this Settlement Agreement. Hy-Vee

also has taken into account the uncertainty and risks inherent in any litigation. Hy-Vee has,

therefore, determined that it is desirable and beneficial that the Litigation be settled in the manner

and upon the terms and conditions set forth in this Settlement Agreement.

IV.      TERMS OF SETTLEMENT

         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among

Representative Plaintiffs, individually and on behalf of the Settlement Class, Proposed Class

Counsel, and Hy-Vee that, subject to the approval of the Court, the Litigation and the Released

Claims shall be finally and fully compromised, settled, and released, and the Litigation shall be

dismissed with prejudice as to the Settling Parties, the Settlement Class, and the Settlement Class

Members, except those Settlement Class Members who timely opt-out of the Settlement

Agreement, upon and subject to the terms and conditions of this Settlement Agreement, as follows:

         1.     Definitions

         As used in the Settlement Agreement, the following terms have the meanings specified

below:

         1.1    “Agreement” or “Settlement Agreement” means this agreement.

         1.2    “Approved Claims” means Settlement Claims in an amount approved by the

Settlement Administrator or found to be valid through the Dispute Resolution process.




                                                   3
                        1:19-cv-01330-MMM # 57-1           Page 5 of 113




       1.3     “Claims Administration” means the processing, adjudicating, and paying claims

received from Settlement Class Members by the Settlement Administrator.

       1.4     “Claims Deadline” means the postmark deadline for valid claims pursuant to ¶ 2.3.

       1.5     “Claims Referee” means a third party designated by agreement of the Settling

Parties and approved by the Court to make final decisions about disputed claims for settlement

benefits.

       1.6     “Costs of Claims Administration” means all actual costs associated with or arising

from Claims Administration, including those of the Claims Referee.

       1.7     “Court” means the United States District Court for the Central District of Illinois.

       1.8     “Dispute Resolution” means the process for resolving disputed Settlement Claims

as set forth in this Agreement.

       1.9     “Effective Date” means the first date by which all of the events and conditions

specified in ¶ 1.10 and ¶ 9.1 herein have occurred and been met.

       1.10    “Final” means the occurrence of all of the following events: (i) the settlement

pursuant to this Settlement Agreement is approved by the Court; (ii) the Court has entered a

Judgment (as that term is defined herein); and (iii) the time to appeal or seek permission to appeal

from the Judgment has expired or, if appealed, the appeal has been dismissed in its entirety, or the

Judgment has been affirmed in its entirety by the court of last resort to which such appeal may be

taken, and such dismissal or affirmance has become no longer subject to further appeal or review.

Notwithstanding the above, any order modifying or reversing any attorneys’ fee award or service

award made in this case shall not affect whether the Judgment is “Final” as defined herein or any

other aspect of the Judgment.




                                                 4
                        1:19-cv-01330-MMM # 57-1           Page 6 of 113




       1.11    “Judgment” means a judgment rendered by the Court, in the form attached hereto

as Exhibit A, or a judgment substantially similar to such form.

       1.12    “Notice Plan” refers to a plan for notifying Settlement Class Members about the

settlement to be developed by the Parties with the assistance of the Settlement Administrator

consistent with Rule 23 of the Federal Rules of Civil Procedure and constitutional Due Process.

       1.13     “Objection Date” means the date by which objections to the settlement from

Settlement Class Members must be filed with the Clerk of Court to be effective and timely.

       1.14    “Opt-Out Date” means the date by which requests for exclusion from settlement

must be postmarked to be effective and timely.

       1.15    “Person” means an individual, corporation, partnership, limited partnership, limited

liability company or partnership, association, joint stock company, estate, legal representative,

trust, unincorporated association, government or any political subdivision or agency thereof, and

any business or legal entity, and their respective spouses, heirs, predecessors, successors,

representatives, or assignees.

       1.16     “Preliminary Approval Order” means the order preliminarily approving the

Settlement Agreement and ordering that notice be provided to the Settlement Class. The Settling

Parties’ proposed form of Preliminary Approval Order is attached hereto as Exhibit B.

       1.17    “Plaintiffs’ Counsel” means Plaintiffs’ Lead Counsel (defined below), plus William

Federman of Federman & Sherwood, Cornelius P. Dukelow of Abington Cole + Ellery, Shpetim

Ademi of Ademi & O’Reilly, LLP, Katrina Carroll of Carlson Lynch LLP, and Matthew M.

Guiney of Wolf, Haldenstein, Adler, Freeman & Herz LLP.

       1.18    “Plaintiffs’ Lead Counsel” and “Proposed Class Counsel” means Benjamin F.

Johns, Andrew W. Ferich, and Alex M. Kashurba of Chimicles Schwartz Kriner & Donaldson-




                                                 5
                         1:19-cv-01330-MMM # 57-1            Page 7 of 113




Smith LLP, and Ben Barnow, Erich P. Schork, and Anthony L. Parkhill of Barnow and Associates,

P.C.

        1.19    “Related Entities” means Hy-Vee’s past or present parents, subsidiaries, divisions,

and related or affiliated entities, and each of Hy-Vee’s and their respective predecessors,

successors, directors, officers, employees, principals, agents, attorneys, insurers, and reinsurers,

and includes, without limitation, any Person related to any such entity who is, was or could have

been named as a defendant in any of the actions in the Litigation, other than any Person who is

found by a court of competent jurisdiction to be guilty under criminal law of initiating, causing,

aiding or abetting the criminal activity occurrence of the Security Incident or who pleads nolo

contendere to any such charge.

        1.20    “Released Claims” shall collectively mean any and all claims and causes of action

that were or could have been brought in the Litigation against any of the Released Entities based

on, relating to, concerning, or arising out of the Security Incident and alleged theft of payment card

data or other personal information or the allegations, facts, or circumstances described in the

Litigation including, without limitation, any violations of the Illinois, Iowa, Kansas, Missouri,

Minnesota, Wisconsin, and similar state consumer protection statutes; negligence; negligence per

se; breach of contract; breach of implied contract; breach of fiduciary duty; breach of confidence;

invasion of privacy; misrepresentation (whether fraudulent, negligent, or innocent); unjust

enrichment; bailment; wantonness; failure to provide adequate notice pursuant to any breach

notification statute or common law duty; and including, but not limited to, any and all claims for

damages, injunctive relief, disgorgement, declaratory relief, equitable relief, attorneys’ fees and

expenses, pre-judgment interest, credit monitoring services, the creation of a fund for future

damages, statutory damages, punitive damages, special damages, exemplary damages, restitution,




                                                  6
                        1:19-cv-01330-MMM # 57-1            Page 8 of 113




the appointment of a receiver, and any other form of relief that either has been asserted, or could

have been asserted, by any Settlement Class Member against any of the Released Persons based on,

relating to, concerning, or arising out of the Security Incident and alleged theft of payment card

data or other personal information or the allegations, facts, or circumstances described in the

Litigation. Released Claims shall include Unknown Claims as defined in ¶ 1.29. Released Claims

shall not include the right of any Settlement Class Member or any of the Released Persons to enforce

the terms of the settlement contained in this Settlement Agreement and shall not include the claims

of Settlement Class Members who have timely excluded themselves from the Settlement Class.

        1.21    “Released Persons” means Hy-Vee, its Related Entities and each of their past or

present parents, subsidiaries, divisions, and related or affiliated entities, and each of their

respective predecessors, successors, directors, officers, employees, principals, agents, attorneys,

insurers, and reinsurers.

        1.22    “Representative Plaintiffs” means Noreen Perdue, Elizabeth Davis-Berg, Dustin

Murray, Cheryl Ellingson, Angela Trang, Gordon Grewing, and Melissa Ward.

        1.23    “Security Incident” means the cyberattack against Hy-Vee’s point-of-sale devices

that accept payment cards, at certain Hy-Vee fuel pumps, drive-thru coffee shops, and restaurants

(which included Hy-Vee Market Grille Expresses and the Wahlburgers locations that Hy-Vee

owns and operates, as well as the cafeteria at Hy-Vee’s West Des Moines corporate office), which

occurred from approximately December 14, 2018 through August 2, 2019, although the specific

dates during which payment card data was at risk of compromise vary on a location-by-location

basis. The specific locations and time frames affected during the Security Incident are attached to

this Settlement Agreement as Exhibit C.




                                                 7
                        1:19-cv-01330-MMM # 57-1             Page 9 of 113




       1.24    “Settlement Administrator” means a company jointly agreed by the parties and

approved by the Court, who is experienced in administering class action notice and claims

generally and specifically those of the type provided for and made in data breach litigation.

       1.25    “Settlement Claim” means a claim for settlement benefits made under the terms of

this Settlement Agreement.

       1.26    “Settlement Class” means all persons residing in the United States who used a

payment card to make a purchase at an affected Hy-Vee point-of-sale device during the Security

Incident, which as described in the definition of Security Incident occurred during the time frames

and at the locations set forth in Exhibit C to the Settlement Agreement and Appendix A to the

Publication Notice. The Settlement Class specifically excludes: (i) Hy-Vee and its officers and

directors; (ii) all Settlement Class Members who timely and validly request exclusion from the

Settlement Class; (iii) the Judge assigned to evaluate the fairness of this settlement; (iv) the

attorneys representing the Settling Parties in the Litigation; (v) banks and other entities that issued

payment cards which were utilized at Hy-Vee during the Security Incident; and (vi) any other

Person found by a court of competent jurisdiction to be guilty under criminal law of initiating,

causing, aiding, or abetting the criminal activity occurrence of the Security Incident or who pleads

nolo contendere to any such charge.

       1.27    “Settlement Class Member(s)” means a Person(s) who falls within the definition of

the Settlement Class.

       1.28    “Settling Parties” means, collectively, Hy-Vee and Representative Plaintiffs,

individually and on behalf of the Settlement Class.

       1.29    “Unknown Claims” means any of the Released Claims that any Settlement Class

Member, including any Representative Plaintiffs, does not know or suspect to exist in his or her




                                                  8
                       1:19-cv-01330-MMM # 57-1            Page 10 of 113




favor at the time of the release of the Released Persons that, if known by him or her, might have

affected his or her settlement with, and release of, the Released Persons, or might have affected

his or her decision not to object to and/or to participate in this Settlement Agreement. With respect

to any and all Released Claims, the Settling Parties stipulate and agree that upon the Effective

Date, Representative Plaintiffs expressly shall have, and each of the other Settlement Class

Members shall be deemed to have, and by operation of the Judgment shall have, waived the

provisions, rights, and benefits conferred by California Civil Code § 1542, and also any and all

provisions, rights, and benefits conferred by any law of any state, province, or territory of the

United States (including, without limitation, Montana Code Ann. § 28-1-1602; North Dakota Cent.

Code § 9-13-02; and South Dakota Codified Laws § 20-7-11), which is similar, comparable, or

equivalent to California Civil Code §1542, which provides:

       A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
       CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
       EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
       RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
       MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
       DEBTOR OR RELEASED PARTY.

       Settlement Class Members, including Representative Plaintiffs, and any of them, may

hereafter discover facts in addition to, or different from, those that they, and any of them, now

know or believe to be true with respect to the subject matter of the Released Claims, but

Representative Plaintiffs expressly shall have, and each other Settlement Class Member shall be

deemed to have, and by operation of the Judgment shall have, upon the Effective Date, fully,

finally, and forever settled and released any and all Released Claims. The Settling Parties

acknowledge, and Settlement Class Members shall be deemed by operation of the Judgment to

have acknowledged, that the foregoing waiver is a material element of the Settlement Agreement




                                                 9
                        1:19-cv-01330-MMM # 57-1             Page 11 of 113




of which this release is a part. Notwithstanding the foregoing, this Settlement Agreement does not

release any personal injury claims and claims which are unrelated to the Security Incident.

       1.30    “United States” as used in this Settlement Agreement includes the District of

Columbia and all territories.

       2.      Settlement Benefits

       2.1     Expense Reimbursement Capped at $225. All Settlement Class Members who

timely submit a valid claim using the Claim Form (Exhibit D to this Settlement Agreement) will

receive reimbursement for the following out-of-pocket expenses, not to exceed $225 per

Settlement Class Member, that were incurred as a result of the Security Incident: (i) unreimbursed

bank fees; (ii) unreimbursed card reissuance fees; (iii) unreimbursed overdraft fees; (iv)

unreimbursed charges related to unavailability of funds; (v) unreimbursed late fees; (vi)

unreimbursed over-limit fees; (vii) long distance telephone charges; (viii) cell minutes (if charged

by minute), Internet usage charges (if charged by the minute or by the amount of data usage and

incurred solely as a result of the Security Incident), and text messages (if charged by the message

and incurred solely as a result of the Security Incident); (ix) unreimbursed charges from banks or

credit card companies; (x) postage; (xi) interest on payday loans due to card cancelation or due to

over-limit situation; (xii) up to three (3) hours of documented lost time spent dealing with

replacement card issues or in reversing fraudulent charges or otherwise dealing with the Hy-Vee

Security Incident (calculated at the rate of $20 per hour), but only if at least one full hour was spent

and only if the time can be documented with reasonable specificity by answering the questions on

the Claim Form; (xiii) an additional $20 payment for each credit or debit card on which

documented fraudulent charges were incurred that were later reimbursed, to compensate the

claimant for lost time associated with seeking reimbursement for the fraud, but no documentation


                                                  10
                        1:19-cv-01330-MMM # 57-1             Page 12 of 113




of time spent will be required for this benefit; (xiv) costs of credit report(s) purchased by

Settlement Class Members between December 14, 2018 and the Claims Deadline (with reasonable

documentation, proof of purchase, and an affirmative statement by Settlement Class Member that

it was purchased primarily because of the Security Incident, including, if purchased prior to August

14, 2019, identification of a fraudulent charge caused by the Security Incident that prompted the

purchase); and (xv) costs of credit monitoring purchased by Settlement Class Members between

December 14, 2018 and the Claims Deadline (with reasonable documentation, proof of purchase,

and an affirmative statement by Settlement Class Member that it was purchased primarily because

of the Security Incident and not for other purposes, including, if purchased prior to August 14,

2019, identification of a fraudulent charge caused by the Security Incident that prompted the

purchase). There shall be no aggregate monetary limit on this category.

       2.2       Other Extraordinary Expense Reimbursement.             Hy-Vee shall reimburse, as

provided for below, each Settlement Class Member in the amount of his or her proven loss, but

not to exceed $5,000 per claim (and only one claim per Settlement Class Member), for a monetary

out-of-pocket loss that occurred more likely than not as a result of the Security Incident if: (a) it is

an actual, documented, and unreimbursed monetary loss; (b) was more likely than not caused by

the Security Incident; (c) occurred during the time period from December 14, 2018, through and

including the end of the Claims Deadline (see ¶ 2.3); (d) is not an amount already covered by one

or more of the categories in ¶ 2.1; and (e) the claimant made reasonable efforts to avoid or seek

reimbursement for the loss, including but not limited to exhaustion of all available credit

monitoring insurance and identity theft insurance as required under ¶ 2.3.4. The total of all

amounts recovered under this paragraph shall not exceed $5,000 per Settlement Class Member.




                                                  11
                       1:19-cv-01330-MMM # 57-1           Page 13 of 113




Settlement Class Members with claims under this paragraph may also submit claims for benefits

under ¶ 2.1. There shall be no aggregate monetary limit on this category.

       2.3     Settlement Class Members seeking reimbursement under ¶¶ 2.1 or 2.2 must

complete and submit a written Claim Form to the Settlement Administrator, postmarked on or

before the 120th day after the deadline for the commencement of notice to Settlement Class

Members as set forth in ¶ 3.2 (the “Claims Deadline”). The notice to the class will specify this

deadline and other relevant dates described herein.

               2.3.1   As proof of class membership, any Settlement Class Member filing a claim

       must certify that he or she is a Settlement Class Member and also submit one of the

       following: (1) a unique identifier to be provided by the Settlement Administrator to those

       individuals for whom direct notice can be given; (2) a document or documents reflecting

       his or her use of a payment card at Hy-Vee during the Security Incident, which could

       include (but is not limited to): a receipt from an affected Hy-Vee location reflecting

       payment by a payment card during the Security Incident, a payment card statement, picture,

       or bill reflecting that the payment card was used at an affected Hy-Vee location during the

       Security Incident, notification from a bank or financial institution stating that the payment

       card was compromised during the Security Incident, or other reasonable documentation

       that the Settlement Class Member used a payment card at an affected Hy-Vee location

       during the Security Incident; or (3) the first four and last four digits of the number

       associated with the credit or debit card claimed to have been used by the Settlement Class

       Member during the Security Incident that the Settlement Administrator (or a designee) will

       use to confirm class membership based on whether that card number matches a credit or

       debit card number used at Hy-Vee during the Security Incident.



                                                12
               1:19-cv-01330-MMM # 57-1             Page 14 of 113




       2.3.2   The Claim Form must be verified by the Settlement Class Member with a

statement that his or her claim is true and correct, to the best of his or her knowledge and

belief, and is being made under penalty of perjury. Notarization shall not be required. The

Settlement Class Member must provide reasonable documentation, or in the case of

claimed lost time, reasonable documentation or a narrative description, that the out-of-

pocket expenses and charges claimed were both actually incurred and plausibly arose from

the Security Incident. Failure to provide reasonable supporting documentation as requested

on the Claim Form shall result in denial of a claim. Disputes as to claims submitted under

this paragraph are to be resolved pursuant to the provisions stated in ¶ 2.5.

       2.3.3   Claimants seeking reimbursement for expenses or losses described in ¶¶ 2.1

and 2.2 must complete and submit the appropriate section of the Claim Form to the

Settlement Administrator, together with proof of such losses.

       2.3.4   Claimants must exhaust all credit monitoring insurance and identity theft

insurance, before Hy-Vee is responsible for any expenses claimed pursuant to ¶¶ 2.1 or 2.2

of this Settlement Agreement. Nothing in this Settlement Agreement shall be construed to

provide for a double payment for the same loss or injury that was reimbursed or

compensated by any other source.

       2.3.5   To be valid, claims must be complete and submitted to the Settlement

Administrator on or before the Claims Deadline.

       2.3.6   No payment shall be made for emotional distress, personal/bodily injury, or

punitive damages based on those injuries, as all such amounts are neither released nor

recoverable under the Settlement Agreement.

2.4    Equitable Relief.


                                         13
                       1:19-cv-01330-MMM # 57-1            Page 15 of 113




       Hy-Vee agrees, as a material part of this settlement’s consideration, to implement,

continue, and maintain the following data security measures for a period of at least 2 years after

the Settlement receives final approval by the Court. The Parties agree that the equitable relief set

forth below and Hy-Vee’s improvements to its data security posture is valued at no less than $20

million. To date, more than $9,782,991 million has been committed or spent to enhance Hy-Vee’s

data security measures in the aftermath of the Security Incident, and an additional $7,202,890 is

budgeted for 2021 on enhancements to ensure PCI-DSS compliance. Hy-Vee has budgeted

$2,625,233 in 2021 and $2,882,473 in 2022 to maintain these security enhancements:

               2.4.1   Appointment of a Group Vice President, IT Security, who shall report

                       directly to the Chief Technology Officer or the Chief Information Officer,

                       and who shall have responsibility for information security, including PCI

                       compliance, at Hy-Vee;

               2.4.2   Maintenance of a written information security program;

               2.4.3   Employee     training    on   Hy-Vee’s     data   security    policies   and

                       detecting/handling suspicious emails;

               2.4.4   Maintenance of a policy for responding to information security events;

               2.4.5   Compliance with PCI-DSS standards;

               2.4.6   Requiring the use of multi-factor authentication to access Hy-Vee’s

                       payment card environment by third party vendors; and

               2.4.7   At the conclusion of each of the two years following the execution of the

                       Settlement Agreement, Class Counsel may request, and within 30 days of

                       any such request, Hy-Vee shall provide, the declaration of a Hy-Vee

                       executive attesting that the assessment was performed as required under the




                                                14
                1:19-cv-01330-MMM # 57-1           Page 16 of 113




               Settlement Agreement, providing the name of the entity that performed the

               assessment and the dates of the assessment and confirming that Hy-Vee was

               found to be in compliance with PCI-DSS.

2.5    Dispute Resolution for Claims.

       2.5.1 The Settlement Administrator, in its sole discretion to be reasonably

exercised, will determine whether: (1) the claimant is a Settlement Class Member; (2) the

claimant has provided all information needed to complete the Claim Form, including any

documentation that may be necessary to reasonably support the claimant’s class

membership and the expenses described in ¶¶ 2.1 through 2.3; and (3) the information

submitted could lead a reasonable person to conclude that more likely than not the claimant

has suffered the claimed losses as a result of the Security Incident (collectively, “Facially

Valid”). The Settlement Administrator may, at any time, request from the claimant, in

writing,   additional   information   (“Claim Supplementation”)        as the    Settlement

Administrator may reasonably require to evaluate the claim, e.g., documentation requested

on the Claim Form, information regarding the claimed losses, available insurance and the

status of any claims made for insurance benefits, or claims previously made for identity

theft and the resolution thereof.

       2.5.2   Upon receipt of an incomplete or unsigned Claim Form or a Claim Form

that is not accompanied by sufficient documentation to determine whether the claim is

Facially Valid, the Settlement Administrator shall request additional information (“Claim

Supplementation”) and give the claimant thirty (30) days to cure the defect before rejecting

the claim. Requests for Claim Supplementation shall be made within thirty (30) days of

receipt of such Claim Form or thirty (30) days from the Effective Date, whichever comes


                                         15
                 1:19-cv-01330-MMM # 57-1          Page 17 of 113




later. In the event of unusual circumstances interfering with compliance during the 30-day

period, the claimant may request and, for good cause shown (illness, military service, out

of the country, mail failures, lack of cooperation of third parties in possession of required

information, etc.), shall be given a reasonable extension of the 30-day deadline in which to

comply; however, in no event shall the deadline be extended to later than one year from

the Effective Date. If the defect is not cured, then the claim will be deemed invalid and

there shall be no obligation to pay the claim.

       2.5.3     Following receipt of additional information requested as Claim

Supplementation, the Settlement Administrator shall have thirty (30) days to accept, in

whole or lesser amount, or reject each claim. If, after review of the claim and all

documentation submitted by the claimant, the Settlement Administrator determines that

such a claim is Facially Valid, then the claim shall be paid subject to ¶ 8. If the claim is

not Facially Valid because the claimant has not provided all information needed to

complete the Claim Form and evaluate the claim, then the Settlement Administrator may

reject the claim without any further action. If the claim is rejected for other reasons, then

the claim shall be referred to the Claims Referee upon request of the Settlement Class

Member.

       2.5.4     Settlement Class Members shall have thirty (30) days from receipt of the

offer to accept or reject any offer of partial payment received from the Settlement

Administrator.     If a Settlement Class Member rejects an offer from the Settlement

Administrator, the Settlement Administrator shall have fifteen (15) days to reconsider its

initial adjustment amount and make a final determination. If the claimant approves the

final determination, then the approved amount shall be the amount to be paid subject to



                                         16
                       1:19-cv-01330-MMM # 57-1            Page 18 of 113




       ¶ 8. If the claimant rejects the final determination within thirty (30) days, then the dispute

       will be submitted to the Claims Referee within an additional ten (10) days upon request of

       the Settlement Class Member.

               2.5.5   If any dispute is submitted to the Claims Referee, the Claims Referee may

       approve the Settlement Administrator’s determination by making a ruling within fifteen

       (15) days. The Claims Referee may make any other final determination of the dispute or

       request further supplementation of a claim within thirty (30) days. The Claims Referee’s

       determination shall be based on whether the Claims Referee is persuaded that the claimed

       amounts are reasonably supported in fact and were more likely than not caused by the

       Security Incident. The Claims Referee shall have the power to approve a claim in full or

       in part. The Claims Referee’s decision will be final and non-appealable. Any claimant

       referred to the Claims Referee shall reasonably cooperate with the Claims Referee,

       including by either providing supplemental information as requested within ten (10) days

       of the request or, alternatively, signing an authorization allowing the Claims Referee to

       verify the claim through third party sources, and failure to cooperate shall be grounds for

       denial of the claim in full. The Claims Referee shall make a final decision within thirty

       (30) days of receipt of all supplemental information requested.              The Settlement

       Administrator shall provide notice of all communications pursuant to this Paragraph to all

       Counsel.

       2.6     Settlement Expenses. All costs for notice to the Settlement Class as required under

¶¶ 3.1 and 3.2, Costs of Claims Administration under ¶¶ 8.1, 8.2, and 8.3, and the costs of Dispute

Resolution described in ¶ 2.5, shall be paid by Hy-Vee.




                                                17
                        1:19-cv-01330-MMM # 57-1            Page 19 of 113




        2.7     Settlement Class Certification. The Settling Parties agree, for purposes of this

settlement only, to the certification of the Settlement Class. If the settlement set forth in this

Settlement Agreement is not approved by the Court, or if the Settlement Agreement is terminated

or cancelled pursuant to the terms of this Settlement Agreement, this Settlement Agreement, and

the certification of the Settlement Class provided for herein, will be vacated and the Litigation

shall proceed as though the Settlement Class had never been certified, without prejudice to any

Person’s or Settling Party’s position on the issue of class certification or any other issue. The

Settling Parties’ agreement to the certification of the Settlement Class is also without prejudice to

any position asserted by the Settling Parties in any other proceeding, case, or action, as to which

all of their rights are specifically preserved.

        2.8     Confidentiality of Information Submitted by Settlement Class Members.

Information submitted by Settlement Class Members pursuant to this Settlement Agreement shall

be deemed confidential and protected as such by Hy-Vee, the Settlement Administrator, and the

Claims Referee.

        3.      Order of Preliminary Approval and Delivery of Notice

        3.1.    As soon as practicable after the execution of the Settlement Agreement (and no

later than 21 days), Proposed Class Counsel and counsel for Hy-Vee shall jointly submit this

Settlement Agreement to the Court and file a motion for preliminary approval of the settlement

with the Court requesting entry of a Preliminary Approval Order in the form attached hereto as

Exhibit B, or an order substantially similar to such form in both terms and cost, requesting, inter

alia:

        a)      certification of the Settlement Class for settlement purposes only pursuant to ¶ 2.7;

        b)      preliminary approval of the Settlement Agreement as set forth herein;


                                                  18
                       1:19-cv-01330-MMM # 57-1            Page 20 of 113




       c)      the scheduling of a Final Fairness Hearing and briefing schedule for Motion for
               Final Hearing and Application for Class Representative Service Awards and
               Attorneys’ Fees and Costs;

       d)      appointment of Proposed Class Counsel as Class Counsel;

       e)      appointment of Representative Plaintiffs as Class Representatives;

       f)      approval of short notice forms (“Postcard Notice,” “Email Notice,” and
               “Publication Notice”) substantially similar to the ones attached hereto as Exhibits
               E through G and a long form notice (“Long Form Notice”) to be posted on a
               settlement website, attached hereto as Exhibit H, all of which shall which shall
               satisfy the notice requirements of Rule 23 of the Federal Rules of Civil Procedure;

       g)      appointment of a Settlement Administrator to be jointly agreed to by the Settling
               Parties;

       h)      approval of a Notice Plan to be developed by the parties with the assistance of the
               Settlement Administrator;

       i)      approval of a Claim Form substantially similar to that attached hereto as Exhibit D;
               and

       j)      appointment of a Person proposed by the Settling Parties to serve as Claims
               Referee.

The forms of notice and Claim Form shall be reviewed by the Settlement Administrator and may

be revised as agreed upon by the Settling Parties prior to such submission to the Court for approval.

        3.2     Hy-Vee shall pay for all of the costs associated with the Settlement Administrator

 and for providing notice to the Settlement Class in accordance with the Preliminary Approval

 Order, as well as the costs of such notice. Attorneys’ fees, costs, and expenses of Proposed Class

 Counsel, and service awards to Class Representatives, shall be paid by Hy-Vee as set forth in ¶ 7

 below, subject to Court approval. Direct or publication notice shall be provided to class members

 in accordance with the Notice Plan. The Notice Plan shall be subject to approval by the Court as

 meeting constitutional due process requirements. The Settlement Administrator shall establish a

 dedicated settlement website and shall maintain and update the website throughout the claim


                                                 19
                       1:19-cv-01330-MMM # 57-1           Page 21 of 113




 period, with the forms of notice and Claim Form approved by the Court, as well as this Settlement

 Agreement. A toll-free help line staffed with a reasonable number of live operators shall be made

 available to address Settlement Class Members’ inquiries. The Settlement Administrator also

 will provide copies of the forms of notice and Claim Form approved by the Court, as well as this

 Settlement Agreement, upon request. Prior to the Final Fairness Hearing, Proposed Class

 Counsel and Hy-Vee shall cause to be filed with the Court an appropriate affidavit or declaration

 with respect to complying with this provision of notice. The Publication Notice and Claim Form

 approved by the Court may be adjusted by the Settlement Administrator, respectively, in

 consultation and agreement with the Settling Parties, as may be reasonable and not inconsistent

 with such approval. The Notice Program shall commence within thirty (30) days after entry of

 the Preliminary Approval Order.

       3.3     Proposed Class Counsel and Hy-Vee’s counsel shall request that after notice is

completed, the Court hold a hearing (the “Final Fairness Hearing”) and grant final approval of the

settlement set forth herein.

       3.4     Hy-Vee will also cause the Settlement Administrator to provide (at Hy-Vee’s

expense) notice to the relevant state and federal governmental officials as required by the Class

Action Fairness Act.

       4.      Opt-Out Procedures

       4.1     Each Person wishing to opt-out of the Settlement Class shall individually sign and

timely submit written notice of such intent to the designated Post Office box established by the

Settlement Administrator. Settlement Class members will only be able to submit an opt-out

request on their own behalf; mass or class opt-outs will not be permitted. The written notice must

clearly manifest a Person’s intent to be excluded from the Settlement Class. To be effective,


                                               20
                       1:19-cv-01330-MMM # 57-1             Page 22 of 113




written notice must be postmarked no later than one ninety (90) days after the date on which the

Notice Program commences pursuant to ¶ 3.2.

       4.2     All Persons who submit valid and timely notices of their intent to be excluded from

the Settlement Class, as set forth in ¶ 4.1 above, referred to herein as “Opt-Outs,” shall not receive

any benefits of and/or be bound by the terms of this Settlement Agreement. All Persons falling

within the definition of the Settlement Class who do not request to be excluded from the Settlement

Class in the manner set forth in ¶ 4.1 above shall be bound by the terms of this Settlement

Agreement and Judgment entered thereon.

       4.3     In the event that within ten (10) days after the Opt-Out Date as approved by the

Court, there have been more Opt-Outs (exclusions) than listed in a separate letter agreement to be

shared with the Court under seal, Hy-Vee may, by notifying Proposed Class Counsel in writing,

void this Settlement Agreement. If Hy-Vee voids the Settlement Agreement pursuant to this

paragraph, Hy-Vee shall be obligated to pay all settlement expenses already incurred, excluding

any attorneys’ fees, costs, and expenses of Proposed Class Counsel and incentive awards and shall

not, at any time, seek recovery of same from any other party to the Litigation or from counsel to

any other party to the Litigation.

       5.      Objection Procedures

       5.1     Each Settlement Class Member desiring to object to the Settlement Agreement shall

submit a timely written notice of his or her objection by the Objection Date. Such notice shall

state: (i) the objector’s full name, address, telephone number, and e-mail address (if any); (ii)

information identifying the objector as a Settlement Class Member, including proof that the

objector is a member of the Settlement Class (e.g., the number associated with the payment card

claimed to have been used by the Settlement Class Member during the Security Incident, a store



                                                 21
                       1:19-cv-01330-MMM # 57-1             Page 23 of 113




receipt, or a credit card statement); (iii) a written statement of all grounds for the objection,

accompanied by any legal support for the objection the objector believes applicable; (iv) the

identity of all counsel representing the objector; (v) a statement whether the objector and/or his or

her counsel will appear at the Final Fairness Hearing; (vi) the objector’s signature and the signature

of the objector’s duly authorized attorney or other duly authorized representative (along with

documentation setting forth such representation); and (vii) a list, by case name, court, and docket

number, of all other cases in which the objector and/or the objector’s counsel has filed an objection

to any proposed class action settlement within the last three (3) years. To be timely, written notice

of an objection in the appropriate form must be filed with the Clerk of the Court no later than

ninety (90) days from the date on which the Notice Program commences pursuant to ¶ 3.2 and

served concurrently therewith upon Proposed Class Counsel and counsel for Hy-Vee via the

Court’s electronic filing system.

       5.2      Any Settlement Class Member who fails to comply with the requirements for

objecting in ¶ 5.1 shall waive and forfeit any and all rights he or she may have to appear separately

and/or to object to the Settlement Agreement and shall be bound by all the terms of the Settlement

Agreement and by all proceedings, orders, and judgments in the Litigation. The exclusive means

for any challenge to the Settlement Agreement shall be through the provisions of ¶ 5.1. Without

limiting the foregoing, any challenge to the Settlement Agreement, the final order approving this

Settlement Agreement, or the Judgment to be entered upon final approval shall be pursuant to

appeal under the Federal Rules of Appellate Procedure and not through a collateral attack.

       6.      Releases

       6.1     Upon the Effective Date, each Settlement Class Member, including Representative

Plaintiffs, shall be deemed to have, and by operation of the Judgment shall have, fully, finally, and


                                                 22
                       1:19-cv-01330-MMM # 57-1            Page 24 of 113




forever released, relinquished, and discharged all Released Claims. Further, upon the Effective

Date, and to the fullest extent permitted by law, each Settlement Class Member, including

Representative Plaintiffs, shall, either directly, indirectly, representatively, as a member of or on

behalf of the general public or in any capacity, be permanently barred and enjoined from

commencing, prosecuting, or participating in any recovery in any action in this or any other forum

(other than participation in the settlement as provided herein) in which any Released Claim is

asserted.

       6.2     Upon the Effective Date, Hy-Vee shall be deemed to have, and by operation of the

Judgment shall have, fully, finally, and forever released, relinquished, and discharged,

Representative Plaintiffs, each and all of the Settlement Class Members, Proposed Class Counsel

and Plaintiffs’ Counsel, of all claims, including Unknown Claims, based upon or arising out of the

institution, prosecution, assertion, settlement, or resolution of the Litigation or the Released

Claims, except for enforcement of the Settlement Agreement. Any other claims or defenses

Hy-Vee may have against such Persons including, without limitation, any claims based upon or

arising out of any retail, banking, debtor-creditor, contractual, or other business relationship with

such Persons that are not based upon or do not arise out of the institution, prosecution, assertion,

settlement, or resolution of the Litigation or the Released Claims are specifically preserved and

shall not be affected by the preceding sentence.

       6.3     Notwithstanding any term herein, neither Hy-Vee, nor its Related Parties, shall have

or shall be deemed to have released, relinquished, or discharged any claim or defense against any

Person other than Representative Plaintiffs, each and all of the Settlement Class Members,

Proposed Class Counsel, and Plaintiffs’ Counsel.

       7.      Plaintiffs’ Counsel’s Attorneys’ Fees, Costs, and Expenses; Service Award to
               Representative Plaintiffs



                                                   23
                       1:19-cv-01330-MMM # 57-1            Page 25 of 113




       7.1     The Settling Parties did not discuss the payment of attorneys’ fees, costs, expenses

and/or service award to Representative Plaintiffs, as provided for in ¶¶ 7.2 and 7.3, until after the

substantive terms of the settlement had been agreed upon, other than that Hy-Vee would pay

reasonable attorneys’ fees, costs, expenses, and service awards to Representative Plaintiffs as may

be agreed to by Hy-Vee and Proposed Class Counsel and/or as ordered by the Court, or in the

event of no agreement, then as ordered by the Court. Hy-Vee and Proposed Class Counsel have

agreed to the following:

       7.2     Proposed Class Counsel has agreed to request and Hy-Vee has agreed to pay,

subject to Court approval, the amount of $727,000 to Proposed Class Counsel for attorneys’ fees

and an amount not to exceed $12,000 for verified costs and expenses of all cases against Hy-Vee

that Plaintiffs’ Counsel have pursued over the Security Incident. Plaintiffs’ Lead Counsel, in their

sole discretion, shall allocate and distribute the amount of attorneys’ fees, costs, and expenses

awarded by the Court among all Plaintiffs’ Counsel from any attorneys’ fee amount awarded by

the Court.

       7.3      Hy-Vee will not object to a paying a service award in an amount requested by

Proposed Class Counsel and approved by the Court of up to $2,000 to each of the seven

Representative Plaintiffs.

       7.4     Hy-Vee shall pay the Court-approved amount of attorneys’ fees, costs, expenses,

 and service awards to Representative Plaintiffs to an account established by Plaintiffs’ Lead

 Counsel within thirty (30) days after the entry of an order of Final Approval, regardless of any

 appeal that may be filed or taken by any Class Member or third party. Class Counsel will repay

 to Hy-Vee the amount of the award of attorneys’ fees and costs in the event that the final approval

 order and final judgm ent are not upheld on appeal, and if only a portion of fees or costs (or both)



                                                 24
                       1:19-cv-01330-MMM # 57-1            Page 26 of 113




 is upheld, Class Counsel will repay to Hy-Vee the amount necessary to ensure the amount of

 attorneys’ fees or costs (or both) comply with any court order.

       7.5     Proposed Class Counsel shall thereafter distribute the award of attorneys’ fees,

costs, and expenses among Plaintiffs’ Counsel and service award to Representative Plaintiffs

consistent with ¶¶ 7.2 and 7.3. If this Settlement Agreement is terminated or otherwise does not

become Final (e.g., disapproval by the Court or any appellate court), Hy-Vee shall have no

obligation to pay attorneys’ fees, costs, expenses, or service awards and shall only be required to

pay costs and expenses related to notice and administration that were already incurred. Under no

circumstances will Proposed Class Counsel or any Class Member be liable for any costs or

expenses related to notice or administration.

       7.6     The amount(s) of any award of attorneys’ fees, costs, and expenses and the service

award to Representative Plaintiffs are intended to be considered by the Court separately from the

Court’s consideration of the fairness, reasonableness, and adequacy of the settlement. No order of

the Court, or modification or reversal or appeal of any order of the Court, concerning the amount(s)

of any attorneys’ fees, costs, expenses, and/or service award ordered by the Court to Proposed

Class Counsel or Representative Plaintiffs shall affect whether the Judgment is Final or constitute

grounds for cancellation or termination of this Settlement Agreement.

       8.      Administration of Claims

       8.1     The Settlement Administrator shall administer and calculate the claims submitted

by Settlement Class Members under ¶ 2. Proposed Class Counsel and Hy-Vee shall be given

reports as to both claims and distribution and have the right to review and obtain supporting

documentation and challenge any such claim if they believe it to be inaccurate or inadequate. The

Settlement Administrator’s and Claims Referee’s, as applicable, determination of the validity or




                                                25
                        1:19-cv-01330-MMM # 57-1             Page 27 of 113




invalidity of any such claims shall be binding, subject to the dispute resolution process set forth in

¶ 2.5. All claims agreed to be paid in full by Hy-Vee shall be deemed valid.

       8.2     Checks for approved claims shall be mailed and postmarked within sixty (60) days

of the Effective Date or within thirty (30) days of the date that the claim is approved, whichever is

later. No approved claims shall be paid until after the Effective Date. If this Settlement Agreement

is terminated or otherwise does not become Final (e.g., disapproval by the Court or any appellate

court) prior to the payment of approved claims, Hy-Vee shall have no obligation to pay such claims

and shall only be required to pay costs and expenses related to notice and administration that were

already incurred.

       8.3     All Settlement Class Members who fail to timely submit a claim for any benefits

hereunder within the time frames set forth herein, or such other period as may be ordered by the

Court or otherwise allowed, shall be forever barred from receiving any payments or benefits

pursuant to the settlement set forth herein but will in all other respects be subject to, and bound by,

the provisions of the Settlement Agreement, the releases contained herein, and the Judgment.

       8.4     No Person shall have any claim against the Settlement Administrator, Claims

Referee, Hy-Vee, Proposed Class Counsel, Plaintiffs, Plaintiffs’ Counsel, and/or Hy-Vee’s

counsel based on distributions of benefits to Settlement Class Members.

       9.      Conditions of Settlement, Effect of Disapproval, Cancellation, or Termination

       9.1     The Effective Date of the settlement shall be conditioned on the occurrence of all

of the following events:

       a)      the Court has entered the Order of Preliminary Approval and Publishing of Notice
               of a Final Fairness Hearing, as required by ¶ 3;

       b)      Hy-Vee has not exercised its option to terminate the Settlement Agreement
               pursuant to ¶ 4.3;




                                                  26
                       1:19-cv-01330-MMM # 57-1            Page 28 of 113




       c)      the Court has entered the Judgment granting final approval to the settlement as set
               forth herein; and

       d)      the Judgment has become Final, as defined in ¶ 1.10.

       9.2     If all of the conditions specified in ¶ 9.1 hereof are not satisfied, the Settlement

Agreement shall be canceled and terminated subject to ¶ 9.4 unless Proposed Class Counsel and

Hy-Vee’s counsel mutually agree in writing to proceed with the Settlement Agreement.

       9.3     Within seven (7) days after the Opt-Out Date, the Settlement Administrator shall

furnish to Proposed Class Counsel and to Hy-Vee’s counsel a complete list of all timely and valid

requests for exclusion (the “Opt-Out List”).

       9.4     In the event that the Settlement Agreement is not approved by the Court or the

settlement set forth in the Settlement Agreement is terminated in accordance with its terms, (i) the

Settling Parties shall be restored to their respective positions in the Litigation and shall jointly

request that all scheduled litigation deadlines be reasonably extended by the Court so as to avoid

prejudice to any Settling Party or Settling Party’s counsel; and (b) the terms and provisions of the

Settlement Agreement shall have no further force and effect with respect to the Settling Parties

and shall not be used in the Litigation or in any other proceeding for any purpose, and any judgment

or order entered by the Court in accordance with the terms of the Settlement Agreement shall be

treated as vacated, nunc pro tunc. Notwithstanding any statement in this Settlement Agreement to

the contrary, no order of the Court or modification or reversal on appeal of any order reducing the

amount of attorneys’ fees, costs, expenses, and/or service awards shall constitute grounds for

cancellation or termination of the Settlement Agreement. Further, notwithstanding any statement

in this Settlement Agreement to the contrary, Hy-Vee shall be obligated to pay amounts already

billed or incurred for costs of notice to the Settlement Class, Claims Administration, and Dispute




                                                27
                        1:19-cv-01330-MMM # 57-1              Page 29 of 113




Resolution above and shall not, at any time, seek recovery of same from any other party to the

Litigation or from counsel to any other party to the Litigation.

        10.     Miscellaneous Provisions

        10.1    The Settling Parties (i) acknowledge that it is their intent to consummate this

agreement; and (ii) agree to cooperate to the extent reasonably necessary to effectuate and

implement all terms and conditions of this Settlement Agreement and to exercise their best efforts

to accomplish the terms and conditions of this Settlement Agreement.

        10.2    The Settling Parties intend this settlement to be a final and complete resolution of

all disputes between them with respect to the Litigation. The settlement compromises claims that

are contested and shall not be deemed an admission by any Settling Party as to the merits of any

claim or defense. The Settling Parties each agree that the settlement was negotiated in good faith

by the Settling Parties and reflects a settlement that was reached voluntarily after consultation with

competent legal counsel. The Settling Parties reserve their right to rebut, in a manner that such

party determines to be appropriate, any contention made in any public forum that the Litigation

was brought or defended in bad faith or without a reasonable basis. It is agreed that neither Party

shall have any liability to one another as it relates to the Litigation, except as set forth herein.

        10.3    Neither the Settlement Agreement, nor the settlement contained herein, nor any act

performed or document executed pursuant to or in furtherance of the Settlement Agreement or the

settlement (i) is or may be deemed to be or may be used as an admission of, or evidence of, the

validity or lack thereof of any Released Claim or of any wrongdoing or liability of any of the

Released Persons; or (ii) is or may be deemed to be or may be used as an admission of, or evidence

of, any fault or omission of any of the Released Persons in any civil, criminal, or administrative

proceeding in any court, administrative agency, or other tribunal. Any of the Released Persons

may file the Settlement Agreement and/or the Judgment in any action that may be brought against


                                                   28
                        1:19-cv-01330-MMM # 57-1             Page 30 of 113




them or any of them to support a defense or counterclaim based on principles of res judicata,

collateral estoppel, release, good faith settlement, judgment bar or reduction, or any other theory

of claim preclusion or issue preclusion or similar defense or counterclaim.

       10.4    The Settlement Agreement may be amended or modified only by a written

instrument signed by or on behalf of all Settling Parties or their respective successors-in-interest.

       10.5    The Settlement Agreement, together with the Exhibits attached hereto and the letter

agreement referenced in ¶ 4.3, constitutes the entire agreement among the parties hereto, and no

representations, warranties, or inducements have been made to any party concerning the Settlement

Agreement other than the representations, warranties, and covenants contained and memorialized

in such document. Except as otherwise provided herein, each party shall bear its own costs. This

agreement supersedes all previous agreements made by the parties.

       10.6    Proposed Class Counsel, on behalf of the Settlement Class, is expressly authorized

by Representative Plaintiffs to take all appropriate actions required or permitted to be taken by the

Settlement Class pursuant to the Settlement Agreement to effectuate its terms and also are

expressly authorized to enter into any modifications or amendments to the Settlement Agreement

on behalf of the Settlement Class that they deem appropriate to carry out the spirit of this Settlement

Agreement and to ensure fairness to the Settlement Class.

       10.7    Each counsel or other Person executing the Settlement Agreement on behalf of any

party hereto hereby warrants that such Person has the full authority to do so.

       10.8    The Settlement Agreement may be executed in one or more counterparts. All

executed counterparts and each of them shall be deemed to be one and the same instrument. A

complete set of executed counterparts shall be filed with the Court.




                                                  29
                        1:19-cv-01330-MMM # 57-1          Page 31 of 113




        10.9    The Settlement Agreement shall be binding upon, and inure to the benefit of, the

successors and assigns of the parties hereto.

        10.10 The Court shall retain jurisdiction with respect to implementation and enforcement

of the terms of the Settlement Agreement, and all parties hereto submit to the jurisdiction of the

Court for purposes of implementing and enforcing the settlement embodied in the Settlement

Agreement.

        10.11 The Settlement Agreement shall be considered to have been negotiated, executed,

and delivered, and to be wholly performed, in the State of Illinois, and the rights and obligations

of the Settling Parties shall be construed and enforced in accordance with, and governed by, the

internal, substantive laws of the State of Illinois.

        10.12 As used herein, “he” means “he, she, or it”; “his” means “his, hers, or its”; and

“him” means “him, her, or it.’’

        10.13 All dollar amounts are in United States dollars (USD).

        10.14 Cashing a settlement check is a condition precedent to any Settlement Class

Member’s right to receive settlement benefits. All settlement checks shall be void sixty (60) days

after issuance and shall bear the language: “This check must be cashed within 60 days, after which

time it is void.” If a check becomes void, the Settlement Class Member shall have until six months

after the Effective Date to request re-issuance. If no request for re-issuance is made within this

period, the Settlement Class Member will have failed to meet a condition precedent to recovery of

settlement benefits, the Settlement Class Member’s right to receive monetary relief shall be

extinguished, and Hy-Vee shall have no obligation to make payments to the Settlement Class

Member for expense reimbursement under ¶ 2.1 or ¶ 2.2 or any other type of monetary relief. The

same provisions shall apply to any re-issued check. For any checks that are issued or re-issued for




                                                   30
                           1:19-cv-01330-MMM # 57-1        Page 32 of 113




any reason more than one hundred eighty (180) days from the Effective Date, requests for re-

issuance need not be honored after such checks become void.

       10.15 All agreements made and orders entered during the course of the Litigation relating

to the confidentiality of information shall survive this Settlement Agreement.

       IN WITNESS WHEREOF, the parties hereto have caused the Settlement Agreement to be

executed, by their duly authorized attorneys.

Dated: January 12, 2021

Proposed Settlement Class Counsel                 Counsel for Hy-Vee


By:                                                By:
Ben Barnow                                         Paul G. Karlsgodt
Erich P. Schork                                    BAKER & HOSTETLER LLP
Anthony L. Parkhill                                1801 California Street, Suite 4400
BARNOW AND ASSOCIATES, P.C.                        Denver, Colorado 80202-2662
205 W. Randolph St., Suite 1630                    Tel: (303) 861-0600
Chicago, IL 60606                                  pkarlsgodt@bakerlaw.com
Tel: (312) 621-2000
Fax: (312) 641-5504                                Maria A. Boelen
b.barnow@barnowlaw.com                             BAKER & HOSTETLER LLP
e.schork@barnowlaw.com                             One North Wacker Drive, Suite 4500
aparkhill@barnowlaw.com                            Chicago, IL 60606-2841
                                                   (312) 416-6200
By:                                                mboelen@bakerlaw.com
Benjamin F. Johns
Andrew W. Ferich                                   Attorneys for Defendant Hy-Vee, Inc.
Alex M. Kashurba
CHIMICLES SCHWARTZ KRINER
 & DONALDSON-SMITH LLP
One Haverford Centre
361 Lancaster Avenue
Haverford, PA 19041
Tel: (610) 642-8500
bfj@chimicles.com
awf@chimicles.com
amk@chimicles.com

Plaintiffs’ Lead Counsel




                                                31
 1:19-cv-01330-MMM # 57-1   Page 33 of 113




EXHIBIT A
                        1:19-cv-01330-MMM # 57-1          Page 34 of 113




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

NOREEN PERDUE, ELIZABETH DAVIS-                    )
BERG, DUSTIN MURRAY, CHERYL                        )
ELLINGSON, ANGELA TRANG,                           )
GORDON GREWING, and MELISSA                        )
WARD individually and on behalf of all             )
others similarly situated,                         )
                                                          Case No. 1:19-cv-01330-MMM-JEH
                                                   )
                Plaintiffs,                        )
                                                   )
         v.                                        )
                                                   )
HY-VEE, INC.,                                      )
                                                   )
                Defendant.                         )
                                                   )

                 [PROPOSED] ORDER GRANTING FINAL APPROVAL
                OF THE CLASS ACTION SETTLEMENT AND JUDGMENT

         Before the Court is Plaintiffs’ unopposed motion requesting that the Court enter an Order

granting Final Approval of the Class Action Settlement involving Plaintiffs Noreen Perdue,

Elizabeth Davis-Berg, Dustin Murray, Cheryl Ellingson, Angela Trang, Gordon Grewing, and

Melissa Ward (hereinafter “Plaintiffs”) and Defendant Hy-Vee, Inc. (hereinafter “Defendant”), as

fair, reasonable, and adequate, awarding attorneys’ fees and costs to Class Counsel as outlined

herein, and awarding service awards to Plaintiffs as detailed below.

         Having reviewed and considered the Settlement Agreement and the motions for final

approval of the settlement, an award of attorneys’ fees and costs, and service awards to the

Plaintiffs and having conducted a final approval hearing, the Court makes the findings and grants

the relief set forth below approving the settlement upon the terms and conditions set forth in this

Order.
                       1:19-cv-01330-MMM # 57-1            Page 35 of 113




       WHEREAS, on                                   , 2021, the Court entered a Preliminary

Approval Order, which among other things: (a) conditionally certified this matter as a class action,

including defining the class and class claims, appointing Plaintiffs as Class Representatives, and

appointing Proposed Counsel as Class Counsel; (b) preliminarily approved the Settlement

Agreement; (c) approved the form and manner of Notice to the Settlement Class; (d) set deadlines

for opt-outs and objections; (e) approved and appointed the claims administrator; and (f) set the

date for the Final Fairness Hearing;

       WHEREAS, on                                   , 2021, pursuant to the notice requirements

set forth in the Settlement Agreement and in the Preliminary Approval Order, the Settlement Class

was notified of the terms of the proposed Settlement Agreement, of the right of Settlement Class

Members to opt-out, and the right of Settlement Class Members to object to the Settlement

Agreement and to be heard at a Final Fairness Hearing;

       WHEREAS, on                                   , 2021, the Court held a Final Fairness

Hearing to determine, inter alia: (1) whether the terms and conditions of the Settlement Agreement

are fair, reasonable, and adequate for the release of the claims contemplated by the Settlement

Agreement; and (2) whether judgment should be entered dismissing this action with prejudice.

Prior to the Final Fairness Hearing, a declaration of compliance with the provisions of the

Settlement Agreement and Preliminary Approval Order relating to notice was filed with the Court

as required by the Preliminary Approval Order. Therefore, the Court is satisfied that Settlement

Class Members were properly notified of their right to appear at the final approval hearing in

support of or in opposition to the proposed Settlement Agreement, the award of attorneys’ fees

and costs to Class Counsel, and the payment of Service Awards to the Representative Plaintiffs;




                                             2
                        1:19-cv-01330-MMM # 57-1            Page 36 of 113




       WHEREAS, the Court not being required to conduct a trial on the merits of the case or

determine with certainty the factual and legal issues in dispute when determining whether to

approve a proposed class action settlement; and

       WHEREAS, the Court being required under Federal Rule of Civil Procedure 23(e) to make

the findings and conclusions hereinafter set forth for the limited purpose of determining whether

the settlement should be approved as being fair, reasonable, adequate, and in the best interests of

the Settlement Class;

       WHEREAS, having given an opportunity to be heard to all requesting persons in

accordance with the Preliminary Approval Order; having heard the presentation of Class Counsel

and counsel for Hy-Vee; having reviewed all of the submissions presented with respect to the

proposed Settlement Agreement; having determined that the Settlement Agreement is fair,

adequate, and reasonable; having considered the application made by Class Counsel for attorneys’

fees, costs, and expenses and the application for Service Awards to the Representative Plaintiffs;

and having reviewed the materials in support thereof, and good cause appearing:

       IT IS ORDERED that:

       1.      The Court has jurisdiction over the subject matter of this action and over all claims

raised therein and all Parties thereto, including the Settlement Class.

       2.      The Settlement involves allegations in Plaintiffs’ Consolidated Section Amended

Class Action Complaint against Defendant for failure to implement or maintain adequate data

security measures for customer information, including Card Information, which directly and

proximately caused injuries to Plaintiffs and the Class.

       3.      The settlement does not constitute an admission of liability by Defendant, and the

Court expressly does not make any finding of liability or wrongdoing by Defendant.




                                              3
                        1:19-cv-01330-MMM # 57-1             Page 37 of 113




       4.      Unless otherwise noted, words spelled in this Order with initial capital letters have

the same meaning as set forth in the Settlement Agreement.

       5.      The Court, having reviewed the terms of the Settlement Agreement submitted by

the parties pursuant to Federal Rule of Civil Procedure 23(e)(2), grants final approval of the

Settlement Agreement and for purposes of the Settlement Agreement and this Final Approval

Order and Judgment only, the Court hereby finally certifies the following Settlement Class:

       All persons residing in the United States who used a payment card to make a
       purchase at an affected Hy-Vee point-of-sale device during the Security Incident,
       which as described in the definition of Security Incident occurred during the time
       frames and at the locations set forth in Exhibit C to the Settlement Agreement and
       Appendix A to the Publication Notice.

Excluded from the Settlement Class are (i) Hy-Vee and its officers and directors; (ii) all Settlement

Class Members who timely and validly request exclusion from the Settlement Class; (iii) the Judge

assigned to evaluate the fairness of this settlement; (iv) the attorneys representing the parties in the

Litigation; (v) banks and other entities that issued payment cards which were utilized at Hy-Vee

during the Security Incident; and (vi) any other Person found by a court of competent jurisdiction

to be guilty under criminal law of initiating, causing, aiding, or abetting the criminal activity

occurrence of the Security Incident or who pleads nolo contendere to any such charge.

       6.      The Settlement was entered into in good faith following arm’s length negotiations

and is non-collusive. The Settlement is in the best interests of the Settlement Class and is therefore

approved.    The Court finds that the Parties faced significant risks, expenses, delays, and

uncertainties, including as to the outcome, including on appeal, of continued litigation of this

complex matter, which further supports the Court’s finding that the Settlement Agreement is fair,

reasonable, adequate, and in the best interests of the Settlement Class Members. The Court finds

that the uncertainties of continued litigation in both the trial and appellate courts, as well as the




                                               4
                       1:19-cv-01330-MMM # 57-1            Page 38 of 113




expense associated with it, weigh in favor of approval of the settlement reflected in the Settlement

Agreement.

       7.      The Settlement Agreement provides, in part, and subject to a more detailed

description of the settlement terms in that Agreement, for:

               A.      Defendant to institute a Settlement Claims Process as outlined in the
                       Settlement Agreement whereby Class Members can submit claims that will
                       be evaluated by a Claims Administrator mutually agreed upon by Class
                       Counsel and Defendant.

               B.      Defendant to pay all costs of Claims Administration and Settlement
                       Administration, including the cost of Claims Administrator, instituting
                       notice, processing and administering claims, and preparing and mailing
                       checks.

               C.      Defendant to pay, subject to the approval and award of the Court, the
                       reasonable attorneys’ fees of Class Counsel and service awards to the Class
                       Representatives.

The Court readopts and incorporates herein by reference its preliminary conclusions as to the

satisfaction of Federal Rule of Civil Procedure 23(a) and (b)(3) set forth in the Preliminary

Approval Order and notes again that because this certification of the Settlement Class is in

connection with the Settlement Agreement rather than litigation, the Court need not address any

issues of manageability that may be presented by certification of the class proposed in the

Settlement Agreement.

       8.      The terms of the Settlement Agreement are fair, adequate, and reasonable and are

hereby approved, adopted, and incorporated by the Court. Notice of the terms of the Settlement,

the rights of Class Members under the Settlement, Final Approval Hearing, the application for

counsel fees, costs, and expenses, and the proposed service award payments to the Class

Representative have been provided to Settlement Class Members as directed by this Court’s

Orders, and proof of Notice has been filed with the Court.




                                             5
                        1:19-cv-01330-MMM # 57-1             Page 39 of 113




       9.      The Court finds that such Notice as therein ordered was the best possible notice

practicable under the circumstances and constitutes valid, due, and sufficient notice to all

Settlement Class Members in compliance with the requirements of Federal Rule of Civil Procedure

23(c)(2)(B).

       10.     The Court finds that Hy-Vee has fully complied with the notice requirements of the

Class Action Fairness Act of 2005, 28 U.S.C. § 1715.

       11.     As of the Opt-Out deadline, ____ potential Settlement Class Members have

requested to be excluded from the Settlement. Their names are set forth in Exhibit A to this Order.

Those persons are not bound by this Order, as set forth in the Settlement Order.

       12.     The Court has considered all the documents filed in support of the settlement and

has fully considered all matters raised, all exhibits and affidavits filed, all evidence received at the

final hearing, all other papers and documents comprising the record herein, and all oral arguments

presented to the Court.

       13.     The parties, their respective attorneys, and the Claims Administrator are hereby

directed to consummate the settlement in accordance with this Order and the terms of the

Settlement Agreement.

       14.     Pursuant to the Settlement Agreement, Defendant, the Claims Administrator, and

Class Counsel shall implement the settlement in the manner and time frame as set forth therein.

       15.     Within the time period set forth in the Settlement Agreement, the relief provided

for in the Settlement Agreement shall be made available to the various Settlement Class Members

submitting valid Claim Forms, pursuant to the terms and conditions of the Settlement Agreement.

       16.     Pursuant to and as further described in the Settlement Agreement, Plaintiffs and the

Settlement Class Members release claims as follows:




                                               6
                        1:19-cv-01330-MMM # 57-1           Page 40 of 113




       Any and all claims and causes of action that were or could have been brought in the
       Litigation based on, relating to, concerning, or arising out of the Security Incident
       and alleged theft of payment card data or other personal information or the
       allegations, facts, or circumstances described in the Litigation including, without
       limitation, any violations of the Illinois, Iowa, Kansas, Missouri, Minnesota,
       Wisconsin, and similar state consumer protection statutes; negligence; negligence
       per se; breach of contract; breach of implied contract; breach of fiduciary duty;
       breach of confidence; invasion of privacy; misrepresentation (whether fraudulent,
       negligent, or innocent); unjust enrichment; bailment; wantonness; failure to provide
       adequate notice pursuant to any breach notification statute or common law duty;
       and including, but not limited to, any and all claims for damages, injunctive relief,
       disgorgement, declaratory relief, equitable relief, attorneys’ fees and expenses, pre-
       judgment interest, credit monitoring services, the creation of a fund for future
       damages, statutory damages, punitive damages, special damages, exemplary
       damages, restitution, the appointment of a receiver, and any other form of relief that
       either has been asserted, or could have been asserted, by any Settlement Class
       Member against any of the Released Persons based on, relating to, concerning, or
       arising out of the Security Incident and alleged theft of payment card data or other
       personal information or the allegations, facts, or circumstances described in the
       Litigation.

Released Claims shall not include the right of any Settlement Class Member or any of the Released

Persons to enforce the terms of the settlement contained in this Settlement Agreement and shall

not include the claims of Settlement Class Members who have timely excluded themselves from

the Settlement Class.

       17.    Pursuant to the Settlement Agreement, and in recognition of their efforts on behalf

of the Settlement Class, the Court approves payments to Plaintiffs in the total amount of $2,000

each as a service award for their efforts on behalf of the Settlement Class. Class Counsel shall

make such payment in accordance with the terms of the Settlement Agreement.

       18.    The Court has appointed Benjamin F. Johns, Andrew W. Ferich, and Alex M.

Kashurba of Chimicles Schwartz Kriner & Donaldson-Smith LLP and Ben Barnow, Erich P.

Schork, and Anthony L. Parkhill of Barnow and Associates, P.C. as Class Counsel.

       19.    The Court, after careful review of the time entries and rates requested by Class

Counsel and after applying the appropriate standards required by relevant case law, hereby grants



                                             7
                       1:19-cv-01330-MMM # 57-1             Page 41 of 113




Class Counsel’s application for attorneys’ fees and costs in the amount of $739,000 and grants the

request for service awards to each of the Representative Plaintiffs in the amount of $2,000.

Payment shall be made pursuant to the terms of the Settlement Agreement.

       20.     This Order resolves all claims against all parties in this action and is a final order.

       21.     The matter is hereby dismissed with prejudice and without costs except that the

Court reserves jurisdiction over the consummation and enforcement of the settlement, without

affecting the finality of this Final Approval Order and Judgment.

       IT IS SO ORDERED.



Dated: _____________________
                                              Hon. Michael M. Mihm
                                              United States District Judge




                                              8
 1:19-cv-01330-MMM # 57-1   Page 42 of 113




EXHIBIT B
                       1:19-cv-01330-MMM # 57-1            Page 43 of 113




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

NOREEN PERDUE, ELIZABETH DAVIS-                     )
BERG, DUSTIN MURRAY, CHERYL                         )
ELLINGSON, ANGELA TRANG,                            )
GORDON GREWING, and MELISSA                         )
WARD individually and on behalf of all              )
others similarly situated,                          )
                                                           Case No. 1:19-cv-01330-MMM-JEH
                                                    )
               Plaintiffs,                          )
                                                    )
       v.                                           )
                                                    )
HY-VEE, INC.,                                       )
                                                    )
               Defendant.                           )
                                                    )

      [PROPOSED] ORDER CONDITIONALLY CERTIFYING A SETTLEMENT
         CLASS, GRANTING PRELIMINARY APPROVAL OF THE CLASS
         ACTION SETTLEMENT, APPROVING THE FORM AND MANNER
          OF NOTICE, AND SCHEDULING FINAL APPROVAL HEARING

       This cause is before the Court on Plaintiffs’ Unopposed Motion for Preliminary Approval

of the Class Action Settlement (the “Motion”). The Court, having considered the Motion, the

supporting memorandum of law, the parties’ Settlement Agreement dated January 12, 2021 (the

“Settlement Agreement”), the proposed forms of notice to the Settlement Class, the pleadings and

other papers filed in this Action, and the statements of counsel and the parties, has determined that

the proposed Settlement satisfies the criteria for preliminary approval, the proposed Settlement

Class is preliminarily certified, and the proposed Notice Plan is approved. Accordingly, good

cause appearing in the record, Plaintiffs’ Motion is GRANTED.

       IT IS HEREBY ORDERED as follows:
                        1:19-cv-01330-MMM # 57-1             Page 44 of 113




                         Preliminary Approval of Settlement Agreement

        1.      Unless otherwise defined herein, all terms that are capitalized herein shall have the

meanings ascribed to those terms in the Settlement Agreement.

        2.      This Court has jurisdiction over the Litigation, Plaintiffs, all Settlement Class

Members, Defendant Hy-Vee, Inc. (“Hy-Vee” or “Defendant”), and any party to any agreement

that is part of or related to the Settlement.

        3.      The Court finds that the proposed Settlement with Hy-Vee set forth in the

Settlement Agreement is fair, reasonable, and adequate, otherwise meets the criteria for approval,

and warrants issuance of notice to the Settlement Class. Accordingly, the proposed Settlement is

preliminarily approved.

                        Provisional Certification of the Settlement Class

        4.      Solely for purposes of the Settlement, the Court conditionally certifies the

following class pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3) (“Settlement Class”):

        All persons residing in the United States who used a payment card to make a
        purchase at an affected Hy-Vee point-of-sale device during the Security Incident,
        which as described in the definition of Security Incident occurred during the time
        frames and at the locations set forth in Exhibit C to the Settlement Agreement and
        Appendix A to the Publication Notice.

Excluded from the Settlement Class are (i) Hy-Vee and its officers and directors; (ii) all Settlement

Class Members who timely and validly request exclusion from the Settlement Class; (iii) the Judge

assigned to evaluate the fairness of this settlement; (iv) the attorneys representing the parties in the

Litigation; (v) banks and other entities that issued payment cards which were utilized at Hy-Vee

during the Security Incident; and (vi) any other Person found by a court of competent jurisdiction

to be guilty under criminal law of initiating, causing, aiding or abetting the criminal activity

occurrence of the Security Incident or who pleads nolo contendere to any such charge.




                                                2
                        1:19-cv-01330-MMM # 57-1           Page 45 of 113




       5.      Subject to final approval of the Settlement, the Court finds and concludes for

settlement purposes only that the prerequisites to a class action, set forth in Federal Rule of Civil

Procedure 23(a) and (b), are satisfied in that:

               (a)     the Settlement Class is so numerous that joinder of all members is

                       impracticable;

               (b)     there are questions of law or fact common to the Settlement Class;

               (c)     Plaintiffs and Class Counsel (each defined below) fairly and adequately

                       represent the Settlement Class;

               (d)     the claims of Plaintiffs are typical of those of Settlement Class Members;

               (e)     common issues predominate over any individual issues affecting the

                       members of the Settlement Class;

               (f)     Plaintiffs fairly and adequately protect and represent the interests of all

                       members of the Settlement Class, and Plaintiffs’ interests are aligned with

                       the interests of all other members of the Settlement Class; and

               (g)     settlement of the Actions on a class action basis is superior to other means

                       of resolving this matter.

       6.      The Court appoints Benjamin F. Johns, Andrew W. Ferich, and Alex M. Kashurba

of Chimicles Schwartz Kriner & Donaldson-Smith LLP and Ben Barnow, Erich P. Schork, and

Anthony L. Parkhill of Barnow and Associates, P.C. as Class Counsel, having determined that the

requirements of Rule 23(g) of the Federal Rules of Civil Procedure are fully satisfied by this

appointment.




                                              3
                      1:19-cv-01330-MMM # 57-1            Page 46 of 113




         7.    The Court hereby appoints Plaintiffs Noreen Perdue, Elizabeth Davis-Berg, Dustin

Murray, Cheryl Ellingson, Angela Trang, Gordon Grewing, and Melissa Ward to serve as Class

Representatives for settlement purposes only on behalf of the Settlement Class.

                             Notice to Settlement Class Members

         8.    The Court approves the proposed notices of settlement attached to the Settlement

Agreement as Exhibits E-H (the “Settlement Notices”), and finds that the dissemination of the

Notices substantially in the manner and form set forth by the Settlement and under the Claims

Administrator’s Notice Plan comply fully with the requirements of the Federal Rule of Civil

Procedure 23 and due process of law, and is the best notice practicable under the circumstances.

Non-material modifications to the Settlement Notices may be made without further order of the

Court.

         9.    The notice procedures described in the Notice Plan attached to the Motion are

hereby found to be the best means of providing notice under the circumstances; are reasonably

calculated to apprise Settlement Class Members of the pendency of the action, the terms of the

proposed Settlement, and their rights under the proposed Settlement, including but not limited to

their rights to object to or exclude themselves from the proposed Settlement; and, when completed,

shall constitute due and sufficient notice of the proposed Settlement Agreement and the Final

Approval Hearing to all persons affected by and/or entitled to participate in the Settlement

Agreement, in full compliance with the notice requirements of Rule 23 of the Federal Rules of

Civil Procedure and due process of law.

         10.   The Claims Administrator is directed to carry out the Notice Plan, which shall be

completed in the manner set forth in the Settlement Agreement. No later than thirty (30) days

from the date of this Order preliminarily approving the Settlement, the Claims Administrator shall




                                            4
                      1:19-cv-01330-MMM # 57-1            Page 47 of 113




initiate the Notice Plan, which shall be completed in the manner set forth in the Settlement

Agreement.

       11.     All costs incurred in disseminating and otherwise in connection with the Settlement

Notices shall be paid by Defendant pursuant to the Settlement Agreement.

       12.     The claim form attached to the Settlement Agreement satisfies the requirements of

due process and of Rule 23(e) of the Federal Rules of Civil Procedure and thus is approved for

dissemination to the Settlement Class. The claim form shall be made available to the Settlement

Class as set forth on the Notice Plan and shall be made available to any potential Class member

that requests one.

       Responses by Class Members and the Scheduling of a Final Approval Hearing

       13.     Settlement Class Members may opt-out (the “Opt-Out Deadline”) or object up to

ninety (90) days from the date on which the notice program commences.

       14.     Any member of the Settlement Class that wishes to be excluded (“opt out”) from

the Settlement Class must send a written Request for Exclusion to Class Counsel and Counsel for

Hy-Vee to the designated Post Office box established by the Claims Administrator on or before

the close of the Opt-Out Deadline. Members of the Settlement Class may not exclude themselves

by filing Requests for Exclusion as a group or class, but must in each instance individually and

personally execute a Request for Exclusion.       All Settlement Class Members that exclude

themselves from the Settlement Class will not be eligible to receive any benefits under the

Settlement, will not be bound by any further orders or judgments entered for or against the

Settlement Class, and will preserve their ability to independently pursue any claims they may have

against Defendant.

       15.     Any member of the Settlement Class that does not properly and timely request

exclusion from the Settlement Class shall, upon entry of the Order and Final Judgment, be bound


                                            5
                       1:19-cv-01330-MMM # 57-1             Page 48 of 113




by all the terms and provisions of the Settlement Agreement and Release, whether or not such

Class member objected to the Settlement and whether or not such Class member received

consideration under the Settlement Agreement.

       16.      A hearing on the Settlement (the “Final Approval Hearing”) shall be held before

this Court on                          , 2021 at               Courtroom 112 of the United States

Courthouse, 100 N.E. Monroe Street, Peoria, Illinois.

       17.      At the Final Approval Hearing, the Court will consider (a) the fairness,

reasonableness, and adequacy of the proposed class settlement and whether the settlement should

be granted final approval by the Court; (b) dismissal with prejudice of the Action; (c) entry of an

order including the Release; (d) entry of the Final Approval Order; and (e) entry of final judgment

in this Action. Class Counsel’s application for award of attorney’s fees and costs, and request for

the Court to award a service award to the named plaintiffs, shall also be heard at the time of the

hearing.

       18.      The date and time of the Final Approval Hearing shall be subject to adjournment

by the Court without further notice to the members of the Settlement Class, other than that which

may be posted by the Court. Should the Court adjourn the date for the Final Approval Hearing,

that shall not alter the deadlines for mailing and publication of notice, the Opt-Out deadline, or the

deadlines for submissions of settlement objections, claims, and notices of intention to appear at

the Final Approval Hearing unless those dates are explicitly changed by subsequent Order.

       19.      Any person or entity who or which does not elect to be excluded from the

Settlement Class may, but need not, enter an appearance through his, her, or its own attorney.

Settlement Class Members that do not timely object or opt out and that do not have an attorney

enter an appearance on their behalf will be represented by Class Counsel.




                                              6
                        1:19-cv-01330-MMM # 57-1            Page 49 of 113




       20.     Any person or entity who or which does not elect to be excluded from the

Settlement Class may object to the proposed Settlement. Any Class member may object to, inter

alia, (a) the proposed Settlement, (b) entry of Final Approval Order and the judgment approving

the Settlement, (c) Class Counsel’s application for fees and expenses, or (d) service award requests,

by serving a written objection upon Class Counsel, Hy-Vee’s counsel, and the Court.

       21.     Any Class member making the objection (an “Objector”) must sign the objection

personally or through Objector’s counsel. An objection shall include all information required by

the Settlement Agreement, including the Objector’s name, address, and telephone number, proof

of class membership, and a detailed statement of each objection asserted, including the grounds

for objection together with any documents such person wishes to be considered in support of the

objection. The objection must also contain a detailed list of any other objections by the Objector

and/or by the attorney representing the Objector to any class action settlement(s) submitted to any

state or federal court in the United States in the previous three (3) years.

       22.     If an Objector intends to appear at the hearing, personally or through counsel, the

Objector must include with the objection a notice of the Objector’s intent to appear at the hearing.

If counsel is appearing on behalf of more than one Settlement Class member, counsel must identify

each such Settlement Class member and each Settlement Class member must have complied with

the requirements of this Order. No Objector may appear at the hearing unless the Objector

indicates an intent to appear.

       23.     Objections, along with any notices of intent to appear and any supporting

documents, must be filed with the Clerk of the Court no later than ninety (90) days from the date

on which the notice program commences. These documents must be filed with the Clerk of the

Court electronically or at the following address:




                                              7
                       1:19-cv-01330-MMM # 57-1             Page 50 of 113




                       U.S. District Court for the Central District of Illinois
                                    Office of the Clerk of Court
                              United States Courthouse, Room 305
                                      100 N.E. Monroe Street
                                         Peoria, IL 61602

       24.     Only Settlement Class Members that have filed and served valid and timely notices

of objection shall be entitled to be heard at the Final Approval Hearing. Any Settlement Class

member that does not timely file and serve an objection in writing in accordance with the procedure

set forth in the Class Notice and mandated in this Order shall be deemed to have waived any

objection to (a) the Settlement; (b) the Release; (c) entry of Final Approval Order or any judgment;

(d) Class Counsel’s application for fees, costs, and expenses; or (e) service award requests for the

named Plaintiffs, whether by appeal, collateral attack, or otherwise.

       25.     Settlement Class Members need not appear at the hearing or take any other action

to indicate their approval.

       26.     Upon entry of the Order and Final Judgment all members of the Settlement Class

that have not personally and timely requested to be excluded from the Settlement Class will be

enjoined from proceeding against Defendant with respect to all of the Released Claims.

       27.     Hy-Vee shall prepare and send, at Hy-Vee’s expense, all notices that are required

by the Class Action Fairness Act of 2005 (“CAFA”) as specified in 28 U.S.C. § 1715. Class

Counsel and Counsel for Hy-Vee shall cooperate promptly and fully in the preparation of such

notices, including providing Hy-Vee with any and all information in their possession necessary for

the preparation of these notices. Hy-Vee shall provide courtesy copies of the notices to Class

Counsel for the purpose of implementing the settlement. Defendant shall provide notice to Class

Counsel and the Court of compliance with the CAFA requirements within ten (10) days of

providing notice to Attorneys General under CAFA.




                                              8
                      1:19-cv-01330-MMM # 57-1            Page 51 of 113




         28.   The schedule by which the events referenced above should occur is as follows:

 Event                                            Date

 Hy-Vee provides CAFA notice required by 28 Within 10 days after the filing of Plaintiffs’
 U.S.C. § 1715(b)                           Motion for Preliminary Approval of the Class
                                            Action Settlement

 Hy-Vee provides notice to Class Counsel and      Within 10 days of providing notice to
 the Court of compliance with CAFA                Attorneys General under CAFA
 requirements

 Class notice program commences                   Within 30 days after entry of this Preliminary
                                                  Approval Order

 Compliance with CAFA waiting period under        90 days after the appropriate governmental
 28 U.S.C. § 1715(d)                              officials are served with CAFA notice

 Motion for Attorney’s Fees, Reimbursement        At least 14 days before the objection deadline
 of Costs and Expenses, and Service Awards
 to be filed by Class Counsel

 Postmark deadline for requests for exclusion     90 days after commencement of notice
 (Opt-Out) or objections                          program

 Postmark/filing deadline for filing claims       120 days after commencement of notice
                                                  program

 Motion for Final Approval to be filed by class   At least 21 days before the Final Approval
 counsel                                          Hearing

 Final Approval Hearing                           Approximately 150 days after commencement
                                                  of notice program or


                               Administration of the Settlement

         29.   The Court hereby appoints the claims administrator proposed by the parties, Heffler

Claims Group (the “Claims Administrator”). Responsibilities of the Claims Administrator shall

include: (a) establishing a post office box for purposes of communicating with Settlement Class

Members; (b) disseminating notice to the Class; (c) developing a web site to enable Settlement

Class Members to access documents; (d) accepting and maintaining documents sent from




                                              9
                       1:19-cv-01330-MMM # 57-1          Page 52 of 113




Settlement Class Members relating to claims administration; (e) determining validity of Claims in

accordance with the Settlement Agreement; and (f) distributing settlement checks to Settlement

Class Members. Pursuant to the Settlement Agreement, Defendant shall pay all related costs and

expenses associated with the notice, claims, and settlement administration. These payments to the

Claims Administrator shall be made separate and apart from the relief being made available to

Settlement Class Members under the Settlement.

       30.     The Court hereby appoints the Claims Referee proposed by the parties, Benjamin

Picker of Stradley Ronon Stevens and Young (the “Claims Referee”). The Claims Referee shall

be responsible for deciding certain claims that may be rejected by the Claims Administrator, upon

request of the Settlement Class Member submitting such Claims, as described in the Settlement

Agreement.

                    Claims Process and Distribution and Allocation Plan

       31.     The parties have created a process for assessing and determining the validity and

value of claims and a payment methodology to Settlement Class Members who submit a timely,

valid claim form. The Court preliminarily approves the plan for remuneration described in Section

2.3 of the Settlement Agreement and directs that the Claims Administrator effectuate the

distribution of settlement consideration according to the terms of the Settlement Agreement,

should the Settlement be finally approved. The Court further orders that Worldpay, Inc. and

Fidelity National Information Services release all information, including any payment card data

needed, to the Claims Administrator necessary for the Claims Administrator to assess and

determine the validity of claims.

       32.     Settlement Class Members who qualify for and wish to submit a claim form shall

do so in accordance with the requirements and procedures specified in the notice and the Claim

Form. If final Judgment is entered, all Settlement Class Members who qualify for any benefit


                                           10
                       1:19-cv-01330-MMM # 57-1             Page 53 of 113




under the Settlement but fail to submit a claim in accordance with the requirements and procedures

specified in the notice and the Claim Form shall be forever barred from receiving any such benefit,

but will in all other respects be subject to and bound by the provisions in the Settlement Agreement,

the releases included in that Agreement, and the final Judgment.

                                      Additional Provisions

       33.     In the event the Settlement Agreement and the proposed settlement are terminated

in accordance with the applicable provisions of the Settlement Agreement, the Settlement

Agreement, the proposed Settlement, and all related proceedings shall, except as expressly

provided to the contrary in the Settlement Agreement, become null and void, shall have no further

force and effect; Settlement Class Members shall retain all of their current rights to assert any and

all claims against Defendant and any other released party; and the Defendant and any other

released parties shall retain any and all of their current defenses and arguments thereto (including

but not limited to arguments that the requirements of Federal Rule of Civil Procedure 23(a) and

(b)(3) are not satisfied for purposes of continued litigation). These Actions shall thereupon revert

forthwith to their respective procedural and substantive status prior to the date of execution of the

Settlement Agreement and shall proceed as if the Settlement Agreement and all other related orders

and papers had not been executed.

       34.     Neither this Order nor the Settlement Agreement nor any other settlement-related

document nor anything contained herein or therein or contemplated hereby or thereby nor any

proceedings undertaken in accordance with the terms set forth in the Settlement Agreement or

herein or in any other settlement-related document, shall constitute, be construed as, or be deemed

to be evidence of or an admission or concession by Hy-Vee as to the validity of any claim that has

been or could have been asserted against it or as to any liability by it as to any matter set forth in




                                             11
                        1:19-cv-01330-MMM # 57-1            Page 54 of 113




this Order, or as to the propriety of class certification for any purposes other than for purposes of

the current proposed settlement.

       35.       Except as necessary to effectuate this Order, all proceedings and deadlines in this

matter are stayed and suspended pending the Final Approval Hearing and issuance of the final

Judgment, or until further order of this Court.

       36.       The Court reserves the right to adjourn or continue the Final Approval Hearing and

related deadlines without further written notice to the Class. If the Court alters any of those dates

or times, the revised dates and times shall be posted on the website maintained by the Claims

Administrator.

       IT IS SO ORDERED.



Dated: _____________________
                                               Hon. Michael M. Mihm
                                               United States District Judge




                                             12
 1:19-cv-01330-MMM # 57-1   Page 55 of 113




EXHIBIT C
                                  1:19-cv-01330-MMM # 57-1    Page 56 of 113


Location                    Hostname     Street Address                        City              State
Hy-Vee Altoona 1011         1011TERM1    108 8th St SW                         Altoona            IA
Hy-Vee Gas Lincoln 5386     5386LANE50   1515 N. 84th St                       Lincoln            NE
Hy-Vee Lee's Summit 1381    5381LANE50   310 SW Ward Rd                        Lee's Summit      MO
Hy-Vee Gas Chrls Cty 5074   5074LANE50   1003 KELLY ST                         Charles City       IA
Hy-Vee Iowa City 1281       1281TERM1    1720 Waterfront Dr                    Iowa City          IA
Hy-Vee Iowa City 1281       1281TERM2    1720 Waterfront Dr                    Iowa City          IA
Hy-Vee Iowa City 1281       1281TERM3    1720 Waterfront Dr                    Iowa City          IA
Hy-Vee Iowa City 1281       1281TERM4    1720 Waterfront Dr                    Iowa City          IA
Hy-Vee Kearney 1323         1323TERM1    5212 3rd Ave                          Kearney            NE
Hy-Vee Kearney 1323         1323TERM4    5212 3rd Ave                          Kearney            NE
Hy-Vee Muscatine 1437       1437TERM2    2400 2nd Ave                          Muscatine          IA
Hy-Vee Muscatine 1437       1437TERM3    2400 2nd Ave                          Muscatine          IA
Hy-Vee Sioux Falls 1633     1633TERM1    1900 S Marion Rd                      Sioux Falls        SD
Hy-Vee Sioux Falls 1633     1633TERM2    1900 S Marion Rd                      Sioux Falls        SD
Hy-Vee Sioux Falls 1633     1633TERM3    1900 S Marion Rd                      Sioux Falls        SD
Hy-Vee Sioux Falls 1633     1633TERM4    1900 S Marion Rd                      Sioux Falls        SD
Hy-Vee Sioux Falls 1633     1633TERM5    1900 S Marion Rd                      Sioux Falls        SD
Hy-Vee Wndsr Heights 1895   1895TERM1    7101 University Ave                   Windsor Heights    IA
Hy-Vee Wndsr Heights 1895   1895TERM2    7101 University Ave                   Windsor Heights    IA
Hy-Vee Wndsr Heights 1895   1895TERM3    7101 University Ave                   Windsor Heights    IA
Hy-Vee Wndsr Heights 1895   1895TERM4    7101 University Ave                   Windsor Heights    IA
Hy-Vee Winterset 1898       1898TERM1    923 N 1st St                          Winterset          IA
Hy-Vee Winterset 1898       1898TERM2    923 N 1st St                          Winterset          IA
Hy-Vee Winterset 1898       1898TERM3    923 N 1st St                          Winterset          IA
Hy-Vee Gas Indianola 5271   5271LANE50   910 N JEFFERSON WAY                   Indianola          IA
Hy-Vee Gas St. Joe 5552     5552LANE50   205 N Belt Hwy                        St. Joseph        MO
Hy-Vee Waterloo 1866        5866LANE50   1422 Flammang Dr                      Waterloo           IA
Hy-Vee WDM 1889             1889TERM1    1725 Jordan Creek Pkwy                West Des Moines    IA
Hy-Vee WDM 1889             1889TERM2    1725 Jordan Creek Pkwy                West Des Moines    IA
Hy-Vee WDM 1889             1889TERM3    1725 Jordan Creek Pkwy                West Des Moines    IA
Hy-Vee Bloomington 5035     5035LANE50   1405 N Veterans Pkwy                  Bloomington        IL
                                    1:19-cv-01330-MMM # 57-1   Page 57 of 113


Hy-Vee Lee's Summit 1380      1380TERM1      301 NE RICE ROAD                   Lee'S Summit      MO
Hy-Vee Lee's Summit 1380      1380TERM3      301 NE RICE ROAD                   Lee'S Summit      MO
Hy-Vee Lee's Summit 1380      1380TERM4      301 NE RICE ROAD                   Lee'S Summit      MO
Hy-Vee Gas L Summit 5380      5380LANE50     920 E LANGSFORD RD                 Lees Summit       MO
Hy-Vee Carroll 1051           1051TERM1      905 W US Highway 30                Carroll           IA
Hy-Vee Carroll 1051           1051TERM2      905 W US Highway 30                Carroll           IA
Hy-Vee Carroll 1051           1051TERM3      905 W US Highway 30                Carroll           IA
Hy-Vee Pleasant Hill 1530     1530TERM1      4815 Maple Dr                      Pleasant Hill     IA
Hy-Vee Pleasant Hill 1530     1530TERM3      4815 Maple Dr                      Pleasant Hill     IA
Hy-Vee Gas Chllcthe 5077      5077LANE50     1210 WASHINGTON ST                 Chillicothe       MO
Hy-Vee Waterloo 1863          5863LANE50     2181 Logan Ave                     Waterloo          IA
Hy-Vee Gas Waukee 5873        5873LANE50     1005 E HICKMAN RD                  Waukee            IA
Hy-Vee Gas Waukee 5873        5873LANE50-1   1005 E HICKMAN RD                  Waukee            IA
Hy-Vee WDM 5889               5889LANE50     7280 UNIVERSITY AVE                West Des Moines   IA
Hy-Vee Davenport 1108         1108TERM2      4064 E 53rd St                     Davenport         IA
Hy-Vee Davenport 1108         1108TERM4      4064 E 53rd St                     Davenport         IA
Hy-Vee Marshall 1400          1400TERM1      900 E Main Street                  Marshall          MN
Hy-Vee Gas Burl 5044          5044LANE50     3150A AGENCY ST                    Burlington        IA
Hy-Vee Fairfield 5180         5180LANE50     1310 W BURLINGTON AVE              Fairfield         IA
Hy-Vee Gas Johnston 5318      5318LANE50     5902 Merle Hay Rd                  Johnston          IA
Hy-Vee Olathe 1463            1463TERM1      14955 W 151st St                   Olathe            KS
Hy-Vee Olathe 1463            1463TERM2      14955 W 151st St                   Olathe            KS
Hy-Vee Olathe 1463            1463TERM3      14955 W 151st St                   Olathe            KS
Hy-Vee Olathe 1463            1463TERM4      14955 W 151st St                   Olathe            KS
Hy-Vee Olathe 1463            1463TERM5      14955 W 151st St                   Olathe            KS
Hy-Vee Olathe 1463            1463TERM6      14955 W 151st St                   Olathe            KS
Hy-Vee Whlbrgrs Olathe 1930   1930TERM1      11935 S. Blackbob Rd               Olathe            KS
Hy-Vee Whlbrgrs Olathe 1930   1930TERM2      11935 S. Blackbob Rd               Olathe            KS
Hy-Vee Whlbrgrs Olathe 1930   1930TERM3      11935 S. Blackbob Rd               Olathe            KS
Hy-Vee Whlbrgrs Olathe 1930   1930TERM4      11935 S. Blackbob Rd               Olathe            KS
Hy-Vee Whlbrgrs Olathe 1930   1930TERM5      11935 S. Blackbob Rd               Olathe            KS
Hy-Vee Whlbrgrs Olathe 1930   1930TERM6      11935 S. Blackbob Rd               Olathe            KS
                                    1:19-cv-01330-MMM # 57-1     Page 58 of 113


Hy-Vee Whlbrgrs Olathe 1930   1930TERM7   11935 S. Blackbob Rd                    Olathe         KS
Hy-Vee Charitone 2065         2065TERM3   2001 COURT AVE                          Chariton       IA
Hy-Vee Charitone 2065         2065TERM4   2001 COURT AVE                          Chariton       IA
Hy-Vee Savage 1559            1559TERM1   6150 Egan Dr                            Savage         MN
Hy-Vee Savage 1559            1559TERM4   6150 Egan Dr                            Savage         MN
Hy-Vee Savage 1559            1559TERM5   6150 Egan Dr                            Savage         MN
Hy-Vee Savage 1559            1559TERM6   6150 Egan Dr                            Savage         MN
Hy-Vee Gas Savage 5559        5559TERM1   6150 Egan Dr                            Savage         MN
Hy-Vee Gas Savage 5559        5559TERM2   6150 Egan Dr                            Savage         MN
Hy-Vee Gas Savage 5559        5559TERM3   6150 Egan Dr                            Savage         MN
Hy-Vee Gas Savage 5559        5559TERM4   6150 Egan Dr                            Savage         MN
Hy-Vee Shakopee 1562          1562TERM1   1451 Adams St S                         Shakopee       MN
Hy-Vee Shakopee 1562          1562TERM2   1451 Adams St S                         Shakopee       MN
Hy-Vee Shakopee 1562          1562TERM3   1451 Adams St S                         Shakopee       MN
Hy-Vee Shakopee 1562          1562TERM4   1451 Adams St S                         Shakopee       MN
Hy-Vee Shakopee 1562          1562TERM5   1451 Adams St S                         Shakopee       MN
Hy-Vee Shakopee 1562          1562TERM6   1451 Adams St S                         Shakopee       MN
Hy-Vee Gas Shakopee 5562      5562TERM1   1451 Adams St S                         Shakopee       MN
Hy-Vee Gas Shakopee 5562      5562TERM2   1451 Adams St S                         Shakopee       MN
Hy-Vee Gas Shakopee 5562      5562TERM3   1451 Adams St S                         Shakopee       MN
Hy-Vee Cedar Rapids 1054      1054TERM1   1843 Johnson Ave NW                     Cedar Rapids   IA
Hy-Vee Cedar Rapids 1054      1054TERM2   1843 Johnson Ave NW                     Cedar Rapids   IA
Hy-Vee Cedar Rapids 1054      1054TERM3   1843 Johnson Ave NW                     Cedar Rapids   IA
Hy-Vee Cedar Rapids 1054      1054TERM4   1843 Johnson Ave NW                     Cedar Rapids   IA
Hy-Vee Coralville 1080        1080TERM2   1914 8th St                             Coralville     IA
Hy-Vee Coralville 1080        1080TERM3   1914 8th St                             Coralville     IA
Hy-Vee Coralville 1080        1080TERM5   1914 8th St                             Coralville     IA
Hy-Vee Grand Island 1221      1221TERM1   115 Wilmar Ave                          Grand Island   NE
Hy-Vee Grand Island 1221      1221TERM2   115 Wilmar Ave                          Grand Island   NE
Hy-Vee Grand Island 1221      1221TERM3   115 WILMAR AVE                          GRAND ISLAND   NE
Hy-Vee Grand Island 1221      1221TERM4   115 Wilmar Ave                          Grand Island   NE
Hy-Vee Indianola 1271         1271TERM1   910 N Jefferson                         Indianola      IA
                                1:19-cv-01330-MMM # 57-1     Page 59 of 113


Hy-Vee Indianola 1271     1271TERM2   910 N Jefferson                         Indianola     IA
Hy-Vee Indianola 1271     1271TERM3   910 N Jefferson                         Indianola     IA
Hy-Vee Indianola 1271     1271TERM4   910 N Jefferson                         Indianola     IA
Hy-Vee Iowa City 1288     1288TERM1   1125 N Dodge St                         Iowa City     IA
Hy-Vee Iowa City 1288     1288TERM2   1125 N Dodge St                         Iowa City     IA
Hy-Vee Iowa City 1288     1288TERM3   1125 N Dodge St                         Iowa City     IA
Hy-Vee Jefferson 1297     1297TERM2   106 W Washington St Ste 1               Jefferson     IA
Hy-Vee Jefferson 1297     1297TERM3   106 W Washington St Ste 1               Jefferson     IA
Hy-Vee Johnston 1318      1318TERM1   5750 Merle Hay Rd, Box 9                Johnston      IA
Hy-Vee Johnston 1318      1318TERM2   5750 Merle Hay Rd, Box 9                Johnston      IA
Hy-Vee Johnston 1318      1318TERM3   5750 Merle Hay Rd, Box 9                Johnston      IA
Hy-Vee Johnston 1318      1318TERM4   5750 Merle Hay Rd, Box 9                Johnston      IA
Hy-Vee Kansas City 1321   1321TERM4   207 NE Englewood Rd                     Kansas City   MO
Hy-Vee Kansas City 1322   1322TERM1   5330 NW 64th St                         Kansas City   MO
Hy-Vee Kansas City 1322   1322TERM2   5330 NW 64th St                         Kansas City   MO
Hy-Vee Kansas City 1322   1322TERM4   5330 NW 64th St                         Kansas City   MO
Hy-Vee Kansas City 1322   1322TERM5   5330 NW 64th St                         Kansas City   MO
Hy-Vee Liberty 1384       1384TERM1   109 N Blue Jay Dr                       Liberty       MO
Hy-Vee Liberty 1384       1384TERM2   109 N Blue Jay Dr                       Liberty       MO
Hy-Vee Lincoln 1387       1387TERM1   5020 N 27th St                          Lincoln       NE
Hy-Vee Lincoln 1387       1387TERM2   5020 N 27th St                          Lincoln       NE
Hy-Vee Lincoln 1387       1387TERM3   5020 N 27th St                          Lincoln       NE
Hy-Vee Lincoln 1387       1387TERM4   5020 N 27th St                          Lincoln       NE
Hy-Vee Madison 1391       1391TERM2   3801 E Washington                       Madison       WI
Hy-Vee Milan 1415         1415TERM1   201 10th Ave W                          Milan         IL
Hy-Vee Milan 1415         1415TERM2   201 10th Ave W                          Milan         IL
Hy-Vee Milan 1415         1415TERM3   201 10th Ave W                          Milan         IL
Hy-Vee Moline 1418        1418TERM1   750 42nd Ave Dr                         Moline        IL
Hy-Vee Moline 1418        1418TERM2   750 42nd Ave Dr                         Moline        IL
Hy-Vee Moline 1418        1418TERM4   750 42nd Ave Dr                         Moline        IL
Hy-Vee Newton 1449        1449TERM2   1501 1st Ave E                          Newton        IA
Hy-Vee Newton 1449        1449TERM4   1501 1st Ave E                          Newton        IA
                                1:19-cv-01330-MMM # 57-1         Page 60 of 113


Hy-Vee Clinton 1075       1075TERM1   901 S 4th St                                Clinton       IA
Hy-Vee Clinton 1075       1075TERM2   901 S 4th St                                Clinton       IA
Hy-Vee Olathe 1464        1464TERM1   18101 W 119th St                            Olathe        KS
Hy-Vee Olathe 1464        1464TERM2   18101 W 119th St                            Olathe        KS
Hy-Vee Omaha 1465         1465TERM1   5150 Center St                              Omaha         NE
Hy-Vee Omaha 1465         1465TERM2   5150 Center St                              Omaha         NE
Hy-Vee Omaha 1467         1467TERM1   10808 Fort St                               Omaha         NE
Hy-Vee Omaha 1467         1467TERM2   10808 Fort St                               Omaha         NE
Hy-Vee Omaha 1467         1467TERM3   10808 Fort St                               Omaha         NE
Hy-Vee Papillion 1514     1514TERM1   11650 S 73rd ST                             Papillion     NE
Hy-Vee Papillon 1514      1514TERM2   11650 S 73rd St                             Papillon      NE
Hy-Vee Papillon 1514      1514TERM4   11650 S 73rd St                             Papillon      NE
Hy-Vee Rochester 1548     1548TERM1   500 37th St NW                              Rochester     MN
Hy-Vee Rochester 1548     1548TERM2   500 37th St NW                              Rochester     MN
Hy-Vee Rochester 1548     1548TERM4   500 37th St NW                              Rochester     MN
Hy-Vee Peoria 1520        1520TERM1   7610 N Orange Prairie Rd                    Peoria        IL
Hy-Vee Peoria 1520        1520TERM2   7610 N Orange Prairie Rd                    Peoria        IL
Hy-Vee Peoria 1520        1520TERM3   7610 N Orange Prairie Rd                    Peoria        IL
Hy-Vee Peoria 1520        1520TERM4   7610 N Orange Prairie Rd                    Peoria        IL
Hy-Vee Peoria 1520        1520TERM5   7610 N Orange Prairie Rd                    Peoria        IL
Hy-Vee Peru 1525          1525TERM1   1651 Midtown Rd                             Peru          IL
Hy-Vee Peru 1525          1525TERM3   1651 Midtown Rd                             Peru          IL
Hy-Vee Plattsmouth 1527   1527TERM1   16418 Westside Drive                        Plattsmouth   NE
Hy-Vee Plattsmouth 1527   1527TERM3   16418 Westside Drive                        Plattsmouth   NE
Hy-Vee Plattsmouth 1527   1527TERM4   16418 Westside Drive                        Plattsmouth   NE
Hy-Vee Quincy 1533        1533TERM1   1400 Harrison St                            Quincy        IL
Hy-Vee Quincy 1533        1533TERM3   1400 Harrison St                            Quincy        IL
Hy-Vee Quincy 1533        1533TERM4   1400 Harrison St                            Quincy        IL
Hy-Vee Raytown 1542       1542TERM2   9400 E 350 Highway                          Raytown       MO
Hy-Vee Raytown 1542       1542TERM3   9400 E 350 Highway                          Raytown       MO
Hy-Vee Robbinsdale 1545   5545TERM2   3505 Bottineau Blvd                         Robbinsdale   MN
Hy-Vee Robbinsdale 1545   5545TERM3   3505 Bottineau Blvd                         Robbinsdale   MN
                                 1:19-cv-01330-MMM # 57-1          Page 61 of 113


Hy-Vee Rock Island 1549    1549TERM1    2930 18th Ave                               Rock Island       IL
Hy-Vee Rock Island 1549    1549TERM2    2930 18th Ave                               Rock Island       IL
Hy-Vee Rock Island 1549    1549TERM3    2930 18th Ave                               Rock Island       IL
Hy-Vee Sioux Falls 1624    1624TERM1    1601 S Sycamore Ave                         Sioux Falls       SD
Hy-Vee Sioux Falls 1624    1624TERM2    1601 S Sycamore Ave                         Sioux Falls       SD
Hy-Vee Sioux Falls 1624    1624TERM3    1601 S Sycamore Ave                         Sioux Falls       SD
Hy-Vee Sioux Falls 1624    1624TERM4    1601 S Sycamore Ave                         Sioux Falls       SD
Hy-Vee Sioux Falls 1637    1637TERM1    3020 E 10th St                              Sioux Falls       SD
Hy-Vee Sioux Falls 1637    1637TERM2    3020 E 10th St                              Sioux Falls       SD
Hy-Vee Sioux Falls 1637    1637TERM3    3020 E 10th St                              Sioux Falls       SD
Hy-Vee Sioux Falls 1638    1638TERM1    1231 E 57th St                              Sioux Falls       SD
Hy-Vee Sioux Falls 1638    1638TERM3    1231 E 57th St                              Sioux Falls       SD
Hy-Vee Sioux Falls 1639    1639TERM1    2700 W 10th St                              Sioux Falls       SD
Hy-Vee Sioux Falls 1639    1639TERM2    2700 W 10th St                              Sioux Falls       SD
Hy-Vee Springfield 1641    1641TERM1    1720 West Battlefield Rd                    Springfield       MO
Hy-Vee Springfield 1641    1641TERM2    1720 West Battlefield Rd                    Springfield       MO
Hy-Vee Springfield 1641    1641TERM3    1720 West Battlefield Rd                    Springfield       MO
Hy-Vee Springfield 1641    1641TERM4    1720 West Battlefield Rd                    Springfield       MO
Hy-Vee Waterloo 1866       1866TERM1    1422 Flammang Dr                            Waterloo          IA
Hy-Vee Waterloo 1866       1866TERM2    1422 Flammang Dr                            Waterloo          IA
Hy-Vee Waterloo 1866       1866TERM4    1422 Flammang Dr                            Waterloo          IA
Hy-Vee WDM 1887            1887TERM1    1700 Valley West Dr                         West Des Moines   IA
Hy-Vee WDM 1887            1887TERM2    1700 Valley West Dr                         West Des Moines   IA
Hy-Vee WDM 1887            1887TERM3    1700 Valley West Dr                         West Des Moines   IA
Hy-Vee WDM 1887            1887TERM4    1700 Valley West Dr                         West Des Moines   IA
Hy-Vee WDM 1887            1887TERM5    1700 Valley West Dr                         West Des Moines   IA
Hy-Vee WDM 1890            1890TERM1    555 S 51st St                               West Des Moines   IA
Hy-Vee WDM 1890            1890TERM2    555 S 51st St                               West Des Moines   IA
Hy-Vee WDM 1890            1890TERM3    555 S 51st St                               West Des Moines   IA
Hy-Vee Belton 1034         5034LANE50   1307 East North Ave                         Belton            MO
Hy-Vee Gas C Rapids 5056   5056LANE50   20 WILSON AVE SW                            Cedar Rapids      IA
Hy-Vee Cherokee 1068       5068LANE50   1300 North 2nd Street                       Cherokee          IA
                                  1:19-cv-01330-MMM # 57-1   Page 62 of 113


Hy-Vee Columbia 1076        5076LANE50   3100 W Broadway                      Columbia         MO
Hy-Vee Coralville 5080      5080LANE50   2025 2ND STREET                      Coralville       IA
Hy-Vee Des Moines 5142      5142LANE50   3215 SE 14th St                      Des Moines       IA
Hy-Vee Gas Dubuque 5162     5162LANE50   400 S LOCUST ST                      Dubuque          IA
Hy-Vee Fairmont 1183        5183LANE50   907 S State St                       Fairmont         MN
Hy-Vee Fort Madison 1202    5202LANE50   2606 Ave L                           Fort Madison     IA
Hy-Vee Galesburg 5215       5215LANE50   125 N HENDERSON ST                   Galesburg        IL
Hy-Vee Gas Gr Island 5221   5221LANE50   115 WILMAR AVE                       GRAND ISLAND     NE
Hy-Vee Gas Kns City 5261    5261LANE50   14170 E HIGHWAY 40                   Kansas City      MO
Hy-Vee Gas Iowa City 5281   5281LANE50   1720 WATERFRONT DR                   Iowa City        IA
Hy-Vee Gas Iowa City 5288   5288LANE50   1125 N DODGE ST                      Iowa City        IA
Hy-Vee Jeff City 1303       5303LANE50   3721 W Truman Blvd                   Jefferson City   MO
Hy-Vee Gas Lakeville 5356   5356LANE50   16150 Pilot Knob Rd                  Lakeville        MN
Hy-Vee Lawrence 1377        5377LANE50   3905 W 24th Pl                       Lawrence         KS
Hy-Vee Gas Lawrence 5379    5379LANE50   4000 W 6TH ST                        Lawrence         KS
Hy-Vee Le Mars 1382         5382LANE50   1201 12th Ave SW                     Le Mars          IA
Hy-Vee Lenexa 1383          5383LANE50   13400 W 87th Parkway                 Lenexa           KS
Hy-Vee Gas Lincoln 5390     5390LANE50   7101 Pioneers Blvd                   Lincoln          NE
Hy-Vee Gas Marion 5396      5396LANE50   3600 BUSINESS HWY 151 E              Marion           IA
Hy-Vee Marshalltown 1403    5403LANE50   802 S Center St                      Marshalltown     IA
Hy-Vee Mission 5422         5422LANE50   6655 MARTWAY ST                      Mission          KS
Hy-Vee Muscatine 1437       5437LANE50   2400 2nd Ave                         Muscatine        IA
Hy-Vee Oakdale 1462         5462LANE50   7180 10th St North                   Oakdale          MN
Hy-Vee Oakdale 1462         5462TERM1    7180 10th St North                   Oakdale          MN
Hy-Vee Oakdale 1462         5462TERM2    7180 10th St North                   Oakdale          MN
Hy-Vee Oakdale 1462         5462TERM4    7180 10th St North                   Oakdale          MN
Hy-Vee Omaha 1469           5469LANE50   8809 W Center Rd                     Omaha            NE
Hy-Vee Omaha 5472           5472LANE50   17901 WELCH PLZ                      Omaha            NE
Hy-Vee Gas Pltsmth 5527     5527LANE50   16418 WESTSIDE DR                    Plattsmouth      NE
Hy-Vee Quincy 1534          5534LANE50   3700 Broadway St                     Quincy           IL
Hy-Vee Sioux City 1614      5614LANE50   4500 Sergeant Rd                     Sioux City       IA
Hy-Vee Souix Falls 5637     5637LANE50   3100 E 10th St                       Sioux Falls      SD
                                  1:19-cv-01330-MMM # 57-1       Page 63 of 113


Hy-Vee Gas Spngfld 5640     5640LANE50   2115 S MacArthur Blvd                    Springfield     IL
Hy-Vee Yankton 1899         5899LANE50   2100 Broadway                            Yankton         SD
Hy-Vee Des Moines 1138      1138TERM1    2540 E Euclid Ave                        Des Moines      IA
Hy-Vee Des Moines 1138      1138TERM4    2540 E Euclid Ave                        Des Moines      IA
Hy-Vee Ankeny 1023          1023TERM2    2510 SW State St                         Ankeny          IA
Hy-Vee Ankeny 1023          1023TERM3    2510 SW State St                         Ankeny          IA
Hy-Vee Ankeny 1023          1023TERM4    2510 SW State St                         Ankeny          IA
Hy-Vee Ankeny 1023          1023TERM5    2510 SW State St                         Ankeny          IA
Hy-Vee Ankeny 1023          1023TERM6    2510 SW State St                         Ankeny          IA
Hy-Vee Ankeny 1023          1023TERM7    2510 SW State St                         Ankeny          IA
Hy-Vee Blue Springs 1033    1033TERM1    625 West Hwy 40                          Blue Springs    MO
Hy-Vee Blue Springs 1033    1033TERM2    625 West Hwy 40                          Blue Springs    MO
Hy-Vee Blue Springs 1033    1033TERM3    625 West Hwy 40                          Blue Springs    MO
Hy-Vee Blue Springs 1033    1033TERM4    625 West Hwy 40                          Blue Springs    MO
Hy-Vee Blue Springs 1033    1033TERM5    625 West Hwy 40                          Blue Springs    MO
Hy-Vee Bloomington 1035     1035TERM1    1403 N Veterans Pkwy                     Bloomington     IL
Hy-Vee Bloomington 1035     1035TERM2    1403 N Veterans Pkwy                     Bloomington     IL
Hy-Vee Bloomington 1035     1035TERM3    1403 N Veterans Pkwy                     Bloomington     IL
Hy-Vee Bloomington 1035     1035TERM4    1403 N Veterans Pkwy                     Bloomington     IL
Hy-Vee Bloomington 1035     1035TERM5    1403 N Veterans Pkwy                     Bloomington     IL
Hy-Vee Bloomington 1035     1035TERM6    1403 N Veterans Pkwy                     Bloomington     IL
Hy-Vee B Prk Mkt Grl 4040   1040TERM1    9409 Zane Ave North                      Brooklyn Park   MN
Hy-Vee B Prk Mkt Grl 4040   1040TERM2    9409 Zane Ave North                      Brooklyn Park   MN
Hy-Vee B Prk Mkt Grl 4040   1040TERM4    9409 Zane Ave North                      Brooklyn Park   MN
Hy-Vee B Prk Mkt Grl 4040   1040TERM5    9409 Zane Ave North                      Brooklyn Park   MN
Hy-Vee B Prk Mkt Grl 4040   1040TERM6    9409 Zane Ave North                      Brooklyn Park   MN
Hy-Vee Coralville 1085      1085TERM1    3285 Crosspark Road                      Coralville      IA
Hy-Vee Coralville 1085      1085TERM3    3285 Crosspark Road                      Coralville      IA
Hy-Vee Cottage Grove 1090   1090TERM1    7280 E Point Douglas Rd S                Cottage Grove   MN
Hy-Vee Cottage Grove 1090   1090TERM2    7280 E Point Douglas Rd S                Cottage Grove   MN
Hy-Vee Cottage Grove 1090   1090TERM3    7280 E Point Douglas Rd S                Cottage Grove   MN
Hy-Vee Cottage Grove 1090   1090TERM4    7280 E Point Douglas Rd S                Cottage Grove   MN
                                  1:19-cv-01330-MMM # 57-1      Page 64 of 113


Hy-Vee Cottage Grove 1090   1090TERM5   7280 E Point Douglas Rd S                Cottage Grove    MN
Hy-Vee Cottage Grove 1090   1090TERM6   7280 E Point Douglas Rd S                Cottage Grove    MN
Hy-Vee C Bluffs 1092        1092TERM1   2323 West Broadway                       Council Bluffs   IA
Hy-Vee C Bluffs 1092        1092TERM2   2323 West Broadway                       Council Bluffs   IA
Hy-Vee C Bluffs 1092        1092TERM3   2323 West Broadway                       Council Bluffs   IA
Hy-Vee Dubuque 1159         1159TERM1   3500 Dodge St                            Dubuque          IA
Hy-Vee Dubuque 1159         1159TERM3   3500 Dodge St                            Dubuque          IA
Hy-Vee Dubuque 1159         1159TERM4   3500 Dodge St                            Dubuque          IA
Hy-Vee Dubuque 1159         1159TERM5   3500 Dodge St                            Dubuque          IA
Hy-Vee Fitchburg 1184       1184TERM6   2920 Fitchrona Rd                        Fitchburg        WI
Hy-Vee Gladstone 1219       1219TERM1   7117 N Prospect                          Gladstone        MO
Hy-Vee Independence 1261    1261TERM1   4545 S Noland Rd                         Independence     MO
Hy-Vee Independence 1261    1261TERM2   4545 S Noland Rd                         Independence     MO
Hy-Vee Independence 1261    1261TERM3   4545 S NOLAND RD                         Independence     MO
Hy-Vee Independence 1261    1261TERM4   4545 S Noland Rd                         Independence     MO
Hy-Vee Iowa City 1285       1285TERM2   812 S 1ST AVE                            Iowa City        IA
Hy-Vee Lakeville 1356       1356TERM1   16150 Pilot Knob Rd                      Lakeville        MN
Hy-Vee Lakeville 1356       1356TERM2   16150 Pilot Knob Rd                      Lakeville        MN
Hy-Vee Lakeville 1356       1356TERM3   16150 Pilot Knob Rd                      Lakeville        MN
Hy-Vee Lakeville 1356       1356TERM4   16150 Pilot Knob Rd                      Lakeville        MN
Hy-Vee Lakeville 1356       1356TERM5   16150 Pilot Knob Rd                      Lakeville        MN
Hy-Vee Lakeville 1356       1356TERM6   16150 Pilot Knob Rd                      Lakeville        MN
Hy-Vee Lawrence 1377        1377TERM1   3504 Clinton Parkway                     Lawrence         KS
Hy-Vee Lawrence 1377        1377TERM2   3504 Clinton Parkway                     Lawrence         KS
Hy-Vee Lawrence 1377        1377TERM3   3504 Clinton Parkway                     Lawrence         KS
Hy-Vee Lawrence 1377        1377TERM4   3504 Clinton Parkway                     Lawrence         KS
Hy-Vee Madison 1392         1392TERM1   675 S Whitney Way                        Madison          WI
Hy-Vee Madison 1392         1392TERM3   675 S Whitney Way                        Madison          WI
Hy-Vee Madison 1392         1392TERM4   675 S Whitney Way                        Madison          WI
Hy-Vee Madison 1392         1392TERM5   675 S Whitney Way                        Madison          WI
Hy-Vee Manhattan 1398       1398TERM1   601 Third Place                          Manhattan        KS
Hy-Vee Manhattan 1398       1398TERM2   601 Third Place                          Manhattan        KS
                                  1:19-cv-01330-MMM # 57-1   Page 65 of 113


Hy-Vee Manhattan 1398       1398TERM3    601 Third Place                      Manhattan       KS
Hy-Vee Omaha 1466           1466TERM1    14591 STONEY BROOK BLVD              Omaha           NE
Hy-Vee Omaha 1466           1466TERM3    14591 Stony Brook Blvd               Omaha           NE
Hy-Vee Omaha 1469           1469TERM1    8809 W CENTER RD                     Omaha           NE
Hy-Vee Omaha 1469           1469TERM2    8809 W CENTER RD                     Omaha           NE
Hy-Vee Omaha 1469           1469TERM3    8809 W CENTER RD                     Omaha           NE
Hy-Vee Overland Park 1508   1508TERM1    8501 W 95th St                       Overland Park   KS
Hy-Vee Overland Park 1508   1508TERM3    8501 W 95th St                       Overland Park   KS
Hy-Vee Sioux Falls 1631     1631TERM1    4101 S Louise Ave                    Sioux Falls     SD
Hy-Vee Sioux Falls 1631     1631TERM2    4101 S Louise Ave                    Sioux Falls     SD
Hy-Vee Springfield 1640     1640TERM2    2115 S Macarthur Blvd                Springfield     IL
Hy-Vee Springfield 1640     1640TERM3    2115 S Macarthur Blvd                Springfield     IL
Hy-Vee Springfield 1640     1640TERM4    2115 S MacArthur Blvd                Springfield     IL
Hy-Vee Springfield 1640     1640TERM5    2115 S Macarthur Blvd                Springfield     IL
Hy-Vee Springfield 1640     1640TERM6    2115 S Macarthur Blvd                Springfield     IL
Hy-Vee Watertown 1871       1871TERM1    1320 9th Ave SE                      Watertown       SD
Hy-Vee Watertown 1871       1871TERM4    1320 9th Ave SE                      Watertown       SD
Hy-Vee Albert Lea 5019      5019LANE50   2717 BRIDGE AVE                      Albert Lea      MN
Hy-Vee Austin 5027          5027LANE50   1001 18TH AVE NW                     Austin          MN
Hy-Vee Gas Clinton 5075     5075LANE50   901 S 4TH ST                         Clinton         IA
Hy-Vee Columbus 1078        5078LANE50   3010 23rd St                         Columbus        NE
Hy-Vee Gas Columbia 5082    5082LANE50   25 Conley Rd                         Columbia        MO
Hy-Vee Davenport 1109       5109LANE50   2351 W Locust St                     Davenport       IA
Hy-Vee Gas Faribault 5177   5177LANE50   1920 GRANT ST NW                     Faribault       MN
Hy-Vee Fremont 5185         5185LANE50   858 E 23RD ST                        Fremont         NE
Hy-Vee Kansas City 1321     5321LANE50   207 NE Englewood Rd                  Kansas City     MO
Hy-Vee Gas Krksvlle 5335    5335LANE50   500 N BALTIMORE ST                   Kirksville      MO
Hy-Vee Liberty 1384         5384LANE50   300 N 291 Hwy                        Liberty         MO
Hy-Vee Gas Maryville 5406   5406LANE50   1217 S MAIN ST                       Maryville       MO
Hy-Vee Gas Msn Cty 5413     5413LANE50   551 S ILLINOIS AVE                   Mason City      IA
Hy-Vee Milan 1415           5415LANE50   201 10th Ave W                       Milan           IL
Hy-Vee Macomb 1420          5420LANE50   1600 E Jackson St                    Macomb          IL
                                  1:19-cv-01330-MMM # 57-1   Page 66 of 113


Hy-Vee Omaha 1474           5474LANE50   3410 N 156th St                      Omaha              NE
Hy-Vee Ottumwa 1504         5504LANE50   1025 N Quincy Ave                    Ottumwa            IA
Hy-Vee Peru 1525            5525LANE50   1651 Midtown Rd                      Peru               IL
Hy-Vee Pleasant Hill 1530   5530LANE50   4815 Maple Dr                        Pleasant Hill      IA
Hy-Vee Gas Rochester 5548   5548LANE50   3650 3RD AVE NW                      Rochester          MN
Hy-Vee Gas Savage 5559      5559LANE50   6150 Egan Dr                         Savage             MN
Hy-Vee Shawnee 1560         5560LANE50   13550 W 63rd St                      Shawnee            KS
Hy-Vee Sioux City 1610      5610LANE50   2827 Hamilton Blvd                   Sioux City         IA
Hy-Vee S Sioux City 1620    5620LANE50   2501 Cornhusker Dr                   South Sioux City   NE
Hy-Vee Gas S Falls 5632     5632LANE50   3000 S MINNESOTA AVE                 Sioux Falls        SD
Whlbrgrs WDM 1940           1940TERM1    7105 MILLS CIVIC PKWY STE 160        WDM                IA
Whlbrgrs WDM 1940           1940TERM2    7105 MILLS CIVIC PKWY STE 160        WDM                IA
Whlbrgrs WDM 1940           1940TERM3    7105 MILLS CIVIC PKWY STE 160        WDM                IA
Whlbrgrs WDM 1940           1940TERM4    7105 MILLS CIVIC PKWY STE 160        WDM                IA
Whlbrgrs WDM 1940           1940TERM5    7105 MILLS CIVIC PKWY STE 160        WDM                IA
Whlbrgrs WDM 1940           1940TERM6    7105 MILLS CIVIC PKWY STE 160        WDM                IA
Whlbrgrs WDM 1940           1940TERM7    7105 MILLS CIVIC PKWY STE 160        WDM                IA
Whlbrgrs WDM 1940           1940TERM8    7105 MILLS CIVIC PKWY STE 160        WDM                IA
Hy-Vee Oakdale 1462         1462TERM1    7180 10th St North                   Oakdale            MN
Hy-Vee Oakdale 1462         1462TERM2    7180 10th St North                   Oakdale            MN
Hy-Vee Oakdale 1462         1462TERM3    7180 10th St North                   Oakdale            MN
Hy-Vee Oakdale 1462         1462TERM4    7180 10th St North                   Oakdale            MN
Hy-Vee Oakdale 1462         1462TERM5    7180 10th St North                   Oakdale            MN
Hy-Vee Oakdale 1462         1462TERM6    7180 10th St North                   Oakdale            MN
Hy-Vee Gas Oakdale 5462     5462TERM3    7180 10th ST N                       Oakdale            MN
Hy-Vee Altoona 1011         1011TERM2    108 8th St SW                        Altoona            IA
Hy-Vee Altoona 1011         1011TERM3    108 8th St SW                        Altoona            IA
Hy-Vee Ankeny 1022          1022TERM1    410 N Ankeny Blvd                    Ankeny             IA
Hy-Vee Ankeny 1022          1022TERM2    410 N Ankeny Blvd                    Ankeny             IA
Hy-Vee Ankeny 1022          1022TERM3    410 N Ankeny Blvd                    Ankeny             IA
Hy-Vee Ankeny 1022          1022TERM4    410 N Ankeny Blvd                    Ankeny             IA
Hy-Vee Davenport 1109       1109TERM1    2351 W Locust St                     Davenport          IA
                                 1:19-cv-01330-MMM # 57-1     Page 67 of 113


Hy-Vee Davenport 1109      1109TERM2   2351 W Locust St                        Davenport      IA
Hy-Vee Davenport 1109      1109TERM3   2351 W Locust St                        Davenport      IA
Hy-Vee Davenport 1109      1109TERM4   2351 W Locust St                        Davenport      IA
Hy-Vee Des Moines 1142     1142TERM1   3221 SE 14th St                         Des Moines     IA
Hy-Vee Des Moines 1142     1142TERM2   3221 SE 14th St                         Des Moines     IA
Hy-Vee Des Moines 1142     1142TERM3   3221 SE 14th St                         Des Moines     IA
Hy-Vee Des Moines 1142     1142TERM4   3221 SE 14th St                         Des Moines     IA
Hy-Vee Des Moines 1148     1148TERM2   4605 Fleur Dr                           Des Moines     IA
Hy-Vee Des Moines 1148     1148TERM3   4605 Fleur Dr                           Des Moines     IA
Hy-Vee Des Moines 1151     1151TERM3   1107 E Army Post Rd                     Des Moines     IA
Hy-Vee Des Moines 1155     1155TERM1   420 Court Ave                           Des Moines     IA
Hy-Vee Des Moines 1155     1155TERM2   420 Court Ave                           Des Moines     IA
Hy-Vee Des Moines 1155     1155TERM3   420 Court Ave                           Des Moines     IA
Hy-Vee Des Moines 1155     1155TERM4   420 Court Ave                           Des Moines     IA
Hy-Vee Dubuque 1162        1162TERM1   400 S Locust St                         Dubuque        IA
Hy-Vee Dubuque 1162        1162TERM2   400 S Locust St                         Dubuque        IA
Hy-Vee Dubuque 1162        1162TERM4   400 S Locust St                         Dubuque        IA
Hy-Vee Eagan 1165          1165TERM1   1500 Central Park Cmns Dr               Eagan          MN
Hy-Vee Eagan 1165          1165TERM2   1500 Central Park Cmns Dr               Eagan          MN
Hy-Vee Eagan 1165          1165TERM3   1500 Central Park Cmns Dr               Eagan          MN
Hy-Vee Eagan 1165          1165TERM4   1500 Central Park Cmns Dr               Eagan          MN
Hy-Vee Eagan 1165          1165TERM5   1500 Central Park Cmns Dr               Eagan          MN
Hy-Vee Eagan 1165          1165TERM6   1500 Central Park Cmns Dr               Eagan          MN
Hy-Vee Faribault 1177      1177TERM1   1920 Grant St NW                        Faribault      MN
Hy-Vee Faribault 1177      1177TERM2   1920 Grant St NW                        Faribault      MN
Hy-Vee Faribault 1177      1177TERM3   1920 Grant St NW                        Faribault      MN
Hy-Vee Independence 1260   1260TERM1   1525 E 23rd St S                        Independence   MO
Hy-Vee Independence 1260   1260TERM2   1525 E 23rd St S                        Independence   MO
Hy-Vee Lee's Summit 1381   1381TERM1   310 SW Ward Rd                          Lee's Summit   MO
Hy-Vee Lee's Summit 1381   1381TERM2   310 SW Ward Rd                          Lee's Summit   MO
Hy-Vee Lee's Summit 1381   1381TERM4   310 SW Ward Rd                          Lee's Summit   MO
Hy-Vee New Hope 1439       1439TERM2   8200 42nd Ave N                         New Hope       MN
                                  1:19-cv-01330-MMM # 57-1        Page 68 of 113


Hy-Vee New Hope 1439        1439TERM3    8200 42nd Ave N                           New Hope        MN
Hy-Vee New Hope 1439        1439TERM4    8200 42nd Ave N                           New Hope        MN
Hy-Vee New Hope 1439        1439TERM5    8200 42nd Ave N                           New Hope        MN
Hy-Vee New Hope 1439        1439TERM6    8200 42nd Ave N                           New Hope        MN
Hy-Vee Quincy 1534          1534TERM1    3700 Broadway St                          Quincy          IL
Hy-Vee Quincy 1534          1534TERM2    3700 Broadway St                          Quincy          IL
Hy-Vee Quincy 1534          1534TERM3    3700 Broadway St                          Quincy          IL
Hy-Vee Gas Brookings 5039   5039LANE50   790 22ND AVE S                            Brookings       SD
Hy-Vee Gas B Park 5040      5040LANE50   9409 Zane Ave N                           Brooklyn Park   MN
Hy-Vee B Park 5040          5040TERM1    9401 Zane Ave N                           Brooklyn Park   MN
Hy-Vee B Park 5040          5040TERM2    9401 Zane Ave N                           Brooklyn Park   MN
Hy-Vee Dubuque 1160         5160LANE50   2395 NW Arterial                          Dubuque         IA
Hy-Vee Gas New Hope 5439    5439LANE50   8200 42nd Ave N                           New Hope        MN
Hy-Vee Omaha 1471           5471LANE50   747 N 132nd St                            Omaha           NE
Hy-Vee Osage Beach 1475     1475TERM1    929 HIGHWAY D                             Osage Beach     MO
Hy-Vee Osage Beach 1475     1475TERM2    929 HIGHWAY D                             Osage Beach     MO
Hy-Vee Osage Beach 1475     1475TERM3    929 HIGHWAY D                             Osage Beach     MO
Hy-Vee Osage Beach 1475     1475TERM4    929 HIGHWAY D                             Osage Beach     MO
Hy-Vee Gas Lk Ozrk 5475     5475LANE50   997 HWY D                                 Lake Ozark      MO
Hy-Vee Sioux City 1615      5615LANE50   3301 Gordon Dr                            Sioux City      IA
Hy-Vee Sioux Falls 1633     5633LANE50   1900 S Marion Rd                          Sioux Falls     SD
Hy-Vee Gas Spencer 5636     5636LANE50   5820 Westown Pkwy                         WDM             IA
Hy-Vee Fort Dodge 1192      1192TERM1    115 S 29th St, Suite A                    Fort Dodge      IA
Hy-Vee Fort Dodge 1192      1192TERM2    115 S 29th St, Suite A                    Fort Dodge      IA
Hy-Vee Fort Dodge 1192      1192TERM3    115 S 29th St, Suite A                    Fort Dodge      IA
Hy-Vee Robbinsdale 1545     1545TERM1    3505 Bottineau Blvd                       Robbinsdale     MN
Hy-Vee Robbinsdale 1545     1545TERM3    3505 Bottineau Blvd                       Robbinsdale     MN
Hy-Vee Austin 1027          1027TERM3    1307 18th Ave NW                          Austin          MN
Hy-Vee Austin 1027          1027TERM4    1307 18th Ave NW                          Austin          MN
Hy-Vee Austin 1027          1027TERM5    1307 18th Ave NW                          Austin          MN
Hy-Vee Columbia 1076        1076TERM1    3100 W Broadway                           Columbia        MO
Hy-Vee Columbia 1076        1076TERM2    3100 W Broadway                           Columbia        MO
                                  1:19-cv-01330-MMM # 57-1   Page 69 of 113


Hy-Vee Columbia 1076        1076TERM3    3100 W Broadway                      Columbia          MO
Hy-Vee Columbia 1076        1076TERM4    3100 W Broadway                      Columbia          MO
Hy-Vee Sioux Falls 1632     1632TERM1    3000 S Minnesota Ave                 Sioux Falls       SD
Hy-Vee Sioux Falls 1632     1632TERM2    3000 S Minnesota Ave                 Sioux Falls       SD
Hy-Vee Sioux Falls 1632     1632TERM3    3000 S Minnesota Ave                 Sioux Falls       SD
Hy-Vee Sioux Falls 1632     1632TERM4    3000 S Minnesota Ave                 Sioux Falls       SD
Hy-Vee Sioux Falls 1632     1632TERM5    3000 S MINNESOTA AVE                 Sioux Falls       SD
Hy-Vee Sioux Falls 1632     1632TERM6    3000 S MINNESOTA AVE                 Sioux Falls       SD
Hy-Vee Gas C Grove 5090     5090LANE50   7280 E Point Douglas Rd S            Cottage Grove     MN
Hy-Vee Gladstone 1219       5219LANE50   7121 N PLEASANT                      Gladstone         MO
Hy-Vee Gas Raytown 5542     5542LANE50   9400 E 350                           Raytown           MO
Hy-Vee Gas Rochester 5556   5556LANE50   4200 W CIRCLE DR NW                  Rochester         MN
Hy-Vee WDM RPC 6020         6020TERM1    5820 Weston Parkway                  West Des Moines   IA
Hy-Vee Ames 1013            1013TERM2    3800 Lincoln Way                     Ames              IA
Hy-Vee Ames 1013            1013TERM3    3800 Lincoln Way                     Ames              IA
Hy-Vee Cedar Falls 1052     1052TERM1    6301 University Ave                  Cedar Falls       IA
Hy-Vee Cedar Falls 1052     1052TERM2    6301 University Ave                  Cedar Falls       IA
Hy-Vee Rochester 1556       1556TERM1    4200 W CIRCLE DR NW                  Rochester         MN
Hy-Vee Rochester 1556       1556TERM2    4221 W Circle Dr NW                  Rochester         MN
Hy-Vee Rochester 1556       1556TERM3    4221 W Circle Dr NW                  Rochester         MN
Hy-Vee Rochester 1556       1556TERM4    4221 W Circle Dr NW                  Rochester         MN
Hy-Vee Rochester 1556       1556TERM5    4221 W Circle Dr NW                  Rochester         MN
Hy-Vee Rochester 1556       1556TERM6    4221 W Circle Dr NW                  Rochester         MN
Hy-Vee Gas C Falls 5052     5052LANE50   A3 COLLEGE SQUARE MALL               Cedar Falls       IA
Hy-Vee Overland Park 5508   5508LANE50   9545 ANTIOCH RD                      Overland Park     KS
Hy-Vee Peoria 1520          5520LANE50   7610 N Orange Prairie Rd             Peoria            IL
Hy-Vee Gas B Park 5040      5040TERM3    9409 Zane Ave N                      Brooklyn Park     MN
Hy-Vee Gas B Park 5040      5040TERM4    9409 Zane Ave N                      Brooklyn Park     MN
Hy-Vee Ames 5018            5018LANE50   636 Lincoln Way                      Ames              IA
Hy-Vee Councel Bluff 5092   5092LANE50   21 S 25th St                         Council Bluff     IA
Hy-Vee Independence 5260    5260LANE50   1523 E 23RD ST S                     Independence      MO
Hy-Vee Omaha 1466           5466LANE50   14591 Stony Brook Blvd               Omaha             NE
                                     1:19-cv-01330-MMM # 57-1    Page 70 of 113


Hy-Vee Gas Elkhorn 5478         5478LANE50   909 S 180th St                       Elkhorn       NE
Hy-Vee Owatonna 1511            5511LANE50   1620 S Cedar Ave                     Owatonna      MN
Hy-Vee Sheldon 1573             5573LANE50   1989 Park St                         Sheldon       IA
Hy-Vee Gas S Falls 5631         5631LANE50   4103 S Louise Ave                    Sioux Falls   SD
Hy-Vee Springfield 5641         5641LANE50   1720 W BATTLEFIELD ST # B            Springfield   MO
Hy-Vee Sycamore 1642            5642LANE50   2700 Dekalb Ave                      Sycamore      IL
Hy-Vee Topeka 5658              5658LANE50   6011 SW 29th St                      Topeka        KS
Hy-Vee Waterloo 5869            5869LANE50   3700 UNIVERSITY AVE                  Waterloo      IA
Hy-Vee Worthington 5897         5897LANE50   1245 Oxford St                       Worthington   MN
Hy-Vee Newton 1449              5449LANE50   1501 1st Ave E                       Newton        IA
Hy-Vee Waukee 1873              1873TERM1    1005 E Hickman Rd                    Waukee        IA
Hy-Vee Waukee 1873              1873TERM3    1005 E Hickman Rd                    Waukee        IA
Hy-Vee Waukee 1873              1873TERM4    1005 E Hickman Rd                    Waukee        IA
Hy-Vee Waukee 1873              1873TERM5    1005 E Hickman Rd                    Waukee        IA
Hy-Vee Waukee 1873              1873TERM6    1005 E Hickman Rd                    Waukee        IA
Hy-Vee Waukee 1873              1873TERM7    1005 E Hickman Rd                    Waukee        IA
Hy-Vee Davenport 1106           1106TERM1    2200 W Kimberly Rd                   Davenport     IA
Hy-Vee C Bluffs 1092            1106TERM2    2200 W Kimberly Rd                   Davenport     IA
Hy-Vee Silvis 1600              1600TERM1    2001 5TH ST STE 51                   Silvis        IL
Hy-Vee Columbia 1082            1082TERM1    25 Conley Road                       Columbia      MO
Hy-Vee Columbia 1082            1082TERM2    25 Conley Road                       Columbia      MO
Hy-Vee Columbia 1082            1082TERM3    25 Conley Road                       Columbia      MO
Hy-Vee Whlbrgrs Bloomington 19051905TERM1    60 E Broadway                        Bloomington   MN
Hy-Vee Whlbrgrs Bloomington 19051905TERM6    60 E Broadway                        Bloomington   MN
Hy-Vee Centerville 5058         5058LANE50   607 N 18th St                        Centerville   IA
Hy-Vee Osceola 1473             5473LANE50   510 W McLane St                      Osceola       IA
Hy-Vee Carroll 1051             5051LANE50   905 W US Highway 30                  Carroll       IA
                                1:19-cv-01330-MMM # 57-1   Page 71 of 113


Zip Code Affected Time Period
 50009 01/15/19     07/03/19
 68504 12/17/18     07/29/19
 64081 12/14/18     07/29/19
 50616 12/14/18     05/14/19
 52240 01/15/19     07/29/19
 52240 01/15/19     07/03/19
 52240 01/15/19     07/29/19
 52240 01/15/19     07/03/19
 68845 01/15/19     04/10/19
 68845 01/15/19     07/01/19
 52761 01/15/19     07/17/19
 52761 01/15/19     07/17/19
 57106 01/15/19     07/17/19
 57106 01/15/19     07/14/19
 57106 01/15/19     07/17/19
 57106 01/15/19     07/14/19
 57106 01/15/19     07/17/19
 50324 01/15/19     07/22/19
 50324 01/15/19     07/22/19
 50324 01/15/19     07/29/19
 50324 01/15/19     07/03/19
 50273 01/15/19     07/03/19
 50273 01/15/19     07/03/19
 50273 01/15/19     07/03/19
 50125 12/17/18     07/29/19
 64506 12/14/18     07/16/19
 50702 12/14/18     07/22/19
 50266 01/15/19     07/17/19
 50266 01/15/19     07/03/19
 50266 01/15/19     07/02/19
 61704 12/14/18     07/29/19
                              1:19-cv-01330-MMM # 57-1   Page 72 of 113


64086   01/15/19   07/29/19
64086   01/15/19   07/29/19
64086   01/15/19   07/03/19
64063   12/14/18   07/29/19
51401   01/15/19   07/29/19
51401   01/15/19   07/29/19
51401   01/15/19   07/29/19
50327   01/15/19   07/22/19
50327   01/15/19   07/28/19
64601   12/14/18   07/29/19
50703   12/14/18   07/29/19
50263   12/14/18   07/29/19
50263   12/14/18   07/29/19
50266   12/14/18   07/29/19
52807   01/15/19   07/17/19
52807   01/15/19   07/17/19
56258   01/15/19   07/10/19
52601   12/17/18   07/29/19
52556   12/14/18   07/28/19
50131   12/14/18   07/29/19
66062   01/15/19   07/03/19
66062   01/15/19   07/29/19
66062   01/15/19   07/22/19
66062   01/15/19   07/16/19
66062   01/15/19   07/02/19
66062   01/15/19   07/29/19
66062   01/15/19   07/29/19
66062   01/15/19   07/29/19
66062   01/15/19   07/29/19
66062   01/15/19   07/29/19
66062   01/15/19   07/29/19
66062   01/15/19   07/29/19
                              1:19-cv-01330-MMM # 57-1   Page 73 of 113


66062   01/15/19   07/29/19
50049   01/15/19   07/25/19
50049   01/15/19   07/25/19
55378   01/15/19   07/28/19
55378   01/15/19   07/28/19
55378   01/15/19   07/22/19
55378   01/15/19   07/29/19
55378   01/15/19   07/29/19
55378   01/15/19   07/29/19
55378   01/15/19   07/29/19
55378   01/15/19   07/29/19
55379   01/15/19   07/29/19
55379   01/15/19   07/29/19
55379   01/15/19   07/29/19
55379   01/15/19   07/15/19
55379   01/15/19   07/29/19
55379   01/15/19   07/29/19
55379   01/15/19   07/29/19
55379   01/15/19   07/29/19
55379   01/15/19   07/29/19
52405   01/15/19   07/17/19
52405   01/15/19   07/15/19
52405   01/15/19   07/29/19
52405   01/15/19   07/15/19
52241   01/15/19   07/16/19
52241   01/15/19   07/03/19
52241   01/15/19   06/27/19
68803   01/15/19   07/22/19
68803   01/15/19   07/01/19
68803   01/15/19   07/04/19
68803   01/15/19   07/01/19
50125   01/15/19   07/29/19
                              1:19-cv-01330-MMM # 57-1   Page 74 of 113


50125   01/15/19   07/03/19
50125   01/15/19   07/28/19
50125   01/15/19   07/14/19
52245   01/15/19   07/17/19
52245   01/15/19   07/03/19
52245   01/15/19   07/29/19
50129   01/15/19   07/17/19
50129   01/15/19   07/11/19
50131   01/15/19   07/22/19
50131   01/15/19   07/29/19
50131   01/15/19   07/22/19
50131   01/15/19   07/03/19
64118   01/15/19   07/15/19
64151   01/15/19   07/16/19
64151   01/15/19   07/17/19
64151   01/15/19   07/17/19
64151   01/15/19   07/17/19
64068   01/15/19   07/17/19
64068   01/15/19   07/28/19
68521   01/15/19   07/12/19
68521   01/15/19   07/22/19
68521   01/15/19   07/16/19
68521   01/15/19   07/16/19
53704   01/15/19   06/30/19
61264   01/15/19   07/29/19
61264   01/15/19   07/29/19
61264   01/15/19   07/29/19
61265   01/15/19   07/11/19
61265   01/15/19   06/29/19
61265   01/15/19   06/30/19
50208   01/15/19   07/11/19
50208   01/15/19   07/17/19
                              1:19-cv-01330-MMM # 57-1   Page 75 of 113


52732   01/15/19   07/29/19
52732   01/15/19   07/03/19
66061   01/15/19   07/16/19
66061   01/15/19   07/29/19
68106   01/15/19   07/16/19
68106   01/15/19   07/15/19
68164   01/15/19   07/17/19
68164   01/15/19   07/17/19
68164   01/15/19   07/17/19
68046   01/15/19   07/29/19
68046   01/15/19   07/11/19
68046   01/15/19   07/08/19
55901   01/15/19   07/17/19
55901   01/15/19   07/14/19
55901   01/15/19   07/22/19
61615   01/15/19   07/28/19
61615   01/15/19   07/29/19
61615   01/15/19   07/29/19
61615   01/15/19   07/29/19
61615   01/15/19   07/17/19
61354   01/15/19   07/15/19
61354   01/15/19   07/03/19
68048   01/15/19   07/17/19
68048   01/15/19   07/22/19
68048   01/15/19   07/15/19
62301   01/15/19   07/02/19
62301   01/15/19   07/02/19
62301   01/15/19   07/29/19
64133   01/15/19   07/15/19
64133   01/15/19   07/17/19
55422   01/15/19   07/29/19
55422   01/15/19   07/29/19
                              1:19-cv-01330-MMM # 57-1   Page 76 of 113


61201   01/15/19   07/16/19
61201   01/15/19   07/14/19
61201   01/15/19   07/17/19
57110   01/15/19   07/17/19
57110   01/15/19   07/15/19
57110   01/15/19   07/29/19
57110   01/15/19   07/17/19
57103   01/15/19   07/03/19
57103   01/15/19   07/17/19
57103   01/15/19   07/17/19
57108   01/15/19   07/16/19
57108   01/15/19   07/17/19
57104   01/15/19   07/17/19
57104   01/15/19   07/16/19
65807   01/15/19   07/17/19
65807   01/15/19   07/15/19
65807   01/15/19   07/17/19
65807   01/15/19   07/15/19
50702   01/15/19   07/01/19
50702   01/15/19   07/03/19
50702   01/15/19   07/03/19
50266   01/15/19   07/02/19
50266   01/15/19   07/17/19
50266   01/15/19   07/17/19
50266   01/15/19   07/29/19
50266   01/15/19   07/01/19
50265   01/15/19   07/17/19
50265   01/15/19   07/03/19
50265   01/15/19   07/22/19
64012   12/14/18   07/29/19
52404   12/14/18   07/29/19
51012   12/17/18   07/29/19
                              1:19-cv-01330-MMM # 57-1   Page 77 of 113


65203   12/14/18   07/28/19
52241   12/17/18   07/29/19
50320   12/14/18   07/29/19
52003   12/17/18   07/29/19
56031   12/14/18   07/29/19
52627   12/14/18   07/29/19
61401   12/14/18   07/29/19
68803   12/14/18   07/29/19
64136   12/14/18   07/29/19
52240   12/14/18   07/29/19
52245   12/14/18   07/29/19
65109   12/14/18   07/22/19
55044   12/14/18   07/29/19
66047   12/14/18   07/15/19
66049   12/17/18   07/29/19
51031   12/14/18   07/29/19
66215   12/14/18   07/29/19
68506   12/14/18   07/29/19
52302   12/14/18   07/29/19
50158   12/14/18   07/29/19
66202   12/14/18   07/29/19
52761   12/14/18   07/25/19
55128   12/14/18   07/29/19
55128   01/15/19   07/29/19
55128   01/15/19   07/29/19
55128   01/15/19   07/28/19
68124   12/14/18   07/29/19
68135   12/14/18   07/22/19
68048   12/14/18   07/29/19
62305   12/14/18   07/22/19
51106   12/14/18   07/29/19
57103   12/14/18   07/28/19
                              1:19-cv-01330-MMM # 57-1   Page 78 of 113


62704   12/17/18   07/29/19
57078   12/14/18   07/26/19
50317   01/15/19   07/03/19
50317   01/15/19   07/03/19
50023   01/15/19   07/17/19
50023   01/15/19   07/17/19
50023   01/15/19   07/17/19
50023   01/15/19   07/17/19
50023   01/15/19   07/17/19
50023   01/15/19   07/16/19
64014   01/15/19   07/17/19
64014   01/15/19   07/15/19
64014   01/15/19   07/17/19
64014   01/15/19   07/17/19
64014   01/15/19   07/17/19
61704   01/15/19   07/17/19
61704   01/15/19   07/29/19
61704   01/15/19   07/17/19
61704   01/15/19   07/17/19
61704   01/15/19   07/17/19
61704   01/15/19   07/03/19
55443   01/15/19   07/17/19
55443   01/15/19   07/15/19
55443   01/15/19   07/15/19
55443   01/15/19   07/17/19
55443   01/15/19   07/15/19
52241   01/15/19   07/29/19
52241   01/15/19   07/29/19
55016   01/15/19   07/17/19
55016   01/15/19   07/17/19
55016   01/15/19   07/17/19
55016   01/15/19   07/29/19
                              1:19-cv-01330-MMM # 57-1   Page 79 of 113


55016   01/15/19   07/17/19
55016   01/15/19   07/17/19
51501   01/15/19   07/17/19
51501   01/15/19   07/17/19
51501   01/15/19   07/22/19
52003   01/15/19   07/17/19
52003   01/15/19   07/17/19
52003   01/15/19   07/17/19
52003   01/15/19   07/17/19
53719   01/15/19   07/03/19
64119   01/15/19   07/16/19
64055   01/15/19   07/17/19
64055   01/15/19   07/17/19
64055   01/15/19   07/29/19
64055   01/15/19   07/17/19
52245   01/15/19   07/01/19
55044   01/15/19   07/16/19
55044   01/15/19   07/29/19
55044   01/15/19   07/17/19
55044   01/15/19   07/17/19
55044   01/15/19   07/29/19
55044   01/15/19   07/16/19
66047   01/15/19   07/17/19
66047   01/15/19   07/16/19
66047   01/15/19   07/17/19
66047   01/15/19   05/01/19
53711   01/15/19   07/17/19
53711   01/15/19   07/17/19
53711   01/15/19   07/17/19
53711   01/15/19   07/17/19
66502   01/15/19   07/29/19
66502   01/15/19   07/28/19
                              1:19-cv-01330-MMM # 57-1   Page 80 of 113


66502   01/15/19   07/29/19
68137   01/15/19   07/17/19
68137   01/15/19   07/17/19
68124   01/15/19   07/16/19
68124   01/15/19   07/15/19
68124   01/15/19   07/16/19
66212   01/15/19   07/22/19
66212   01/15/19   07/17/19
57106   01/15/19   07/22/19
57106   01/15/19   07/14/19
62704   01/15/19   07/11/19
62704   01/15/19   07/16/19
62704   01/15/19   07/28/19
62704   01/15/19   07/17/19
62704   01/15/19   07/29/19
57201   01/15/19   07/28/19
57201   01/15/19   07/02/19
56007   12/14/18   07/29/19
55912   12/14/18   07/29/19
52732   12/17/18   07/25/19
68601   12/14/18   07/29/19
65201   12/14/18   07/29/19
52804   12/14/18   07/29/19
55021   12/14/18   07/29/19
68025   12/14/18   07/29/19
64118   12/14/18   07/15/19
63501   12/17/18   07/29/19
64068   12/14/18   07/29/19
64468   12/14/18   07/29/19
50401   12/14/18   07/29/19
61264   12/14/18   07/29/19
61455   12/14/18   07/29/19
                              1:19-cv-01330-MMM # 57-1   Page 81 of 113


68116   12/14/18   07/22/19
52501   12/14/18   07/22/19
61354   12/14/18   07/15/19
50327   12/14/18   07/29/19
55901   12/14/18   07/29/19
55378   12/14/18   07/29/19
66216   12/14/18   07/15/19
51104   12/14/18   07/29/19
68776   12/14/18   07/29/19
57105   12/17/18   07/29/19
50266   01/15/19   07/29/19
50266   01/15/19   07/29/19
50266   01/15/19   07/29/19
50266   01/15/19   07/29/19
50266   01/15/19   07/29/19
50266   01/15/19   07/29/19
50266   01/15/19   07/29/19
50266   01/15/19   07/29/19
55128   01/15/19   07/17/19
55128   01/15/19   07/17/19
55128   01/15/19   07/17/19
55128   01/15/19   07/15/19
55128   01/15/19   07/16/19
55128   01/15/19   07/15/19
55128   01/15/19   07/26/19
50009   01/15/19   06/27/19
50009   01/15/19   06/27/19
50023   01/15/19   07/02/19
50023   01/15/19   07/03/19
50023   01/15/19   07/03/19
50023   01/15/19   07/29/19
52804   01/15/19   07/01/19
                              1:19-cv-01330-MMM # 57-1   Page 82 of 113


52804   01/15/19   07/03/19
52804   01/15/19   07/17/19
52804   01/15/19   07/03/19
50320   01/15/19   07/17/19
50320   01/15/19   07/03/19
50320   01/15/19   07/17/19
50320   01/15/19   07/17/19
50321   01/15/19   07/16/19
50321   01/15/19   07/28/19
50315   01/15/19   05/16/19
50309   01/15/19   07/17/19
50309   01/15/19   07/16/19
50309   01/15/19   07/17/19
50309   01/15/19   07/17/19
52003   01/15/19   07/03/19
52003   01/15/19   07/29/19
52003   01/15/19   07/03/19
55121   01/15/19   07/17/19
55121   01/15/19   07/27/19
55121   01/15/19   07/17/19
55121   01/15/19   07/17/19
55121   01/15/19   07/17/19
55121   01/15/19   07/29/19
55021   01/15/19   07/22/19
55021   01/15/19   07/03/19
55021   01/15/19   07/11/19
64055   01/15/19   07/17/19
64055   01/15/19   07/17/19
64081   01/15/19   07/29/19
64081   01/15/19   07/17/19
64081   01/15/19   07/17/19
55427   01/15/19   07/17/19
                              1:19-cv-01330-MMM # 57-1   Page 83 of 113


55427   01/15/19   07/11/19
55427   01/15/19   07/17/19
55427   01/15/19   07/29/19
55427   01/15/19   06/29/19
62305   01/15/19   07/03/19
62305   01/15/19   07/22/19
62305   01/15/19   07/28/19
57006   12/14/18   07/29/19
55443   12/14/18   07/29/19
55443   01/15/19   06/08/19
55443   01/15/19   07/28/19
52002   12/14/18   07/29/19
55427   12/14/18   07/29/19
68154   12/14/18   07/29/19
65065   01/15/19   07/01/19
65065   01/15/19   07/29/19
65065   01/15/19   07/17/19
65065   01/15/19   07/25/19
65049   12/14/18   07/29/19
51105   12/14/18   07/29/19
57106   12/17/18   07/29/19
50266   12/14/18   07/29/19
50501   01/15/19   07/29/19
50501   01/15/19   07/17/19
50501   01/15/19   07/12/19
55422   01/15/19   07/29/19
55422   01/15/19   07/27/19
55912   01/15/19   07/29/19
55912   01/15/19   07/29/19
55912   01/15/19   07/22/19
65203   01/15/19   07/17/19
65203   01/15/19   07/11/19
                              1:19-cv-01330-MMM # 57-1   Page 84 of 113


65203   01/15/19   07/17/19
65203   01/15/19   07/15/19
57105   01/15/19   07/17/19
57105   01/15/19   07/15/19
57105   01/15/19   07/17/19
57105   01/15/19   07/15/19
57105   01/15/19   07/29/19
57105   01/15/19   07/29/19
55016   12/14/18   07/29/19
64119   12/14/18   07/29/19
64133   12/14/18   07/25/19
55901   12/14/18   07/29/19
50266   01/15/19   07/29/19
50014   01/15/19   07/16/19
50014   01/15/19   07/17/19
50613   01/15/19   07/17/19
50613   01/15/19   07/11/19
55901   01/15/19   07/29/19
55901   01/15/19   07/15/19
55901   01/15/19   07/17/19
55901   01/15/19   07/22/19
55901   01/15/19   07/17/19
55901   01/15/19   07/15/19
50613   12/14/18   07/29/19
66212   12/14/18   07/29/19
61615   12/14/18   07/29/19
55443   01/15/19   07/29/19
55443   01/15/19   07/29/19
50010   12/14/18   07/29/19
51501   12/14/18   07/22/19
64055   12/14/18   07/29/19
68137   12/14/18   07/29/19
                              1:19-cv-01330-MMM # 57-1   Page 85 of 113


68022   12/14/18   07/22/19
55060   12/14/18   07/29/19
51201   12/14/18   07/29/19
57106   12/14/18   07/29/19
65807   12/14/18   07/22/19
60178   12/14/18   07/29/19
66614   12/14/18   07/16/19
50701   12/14/18   07/22/19
56187   12/14/18   07/22/19
50208   12/17/18   07/29/19
50263   01/15/19   07/17/19
50263   01/15/19   07/17/19
50263   01/15/19   07/15/19
50263   01/15/19   07/17/19
50263   01/15/19   07/17/19
50263   01/15/19   07/17/19
52806   01/15/19   07/29/19
52806   01/15/19   07/03/19
61282   01/15/19   06/26/19
65201   01/15/19   07/17/19
65201   01/15/19   07/17/19
65201   01/15/19   07/12/19
55425   01/15/19   07/16/19
55425   01/15/19   07/16/19
52544   12/14/18   07/22/19
50213   12/17/18   07/29/19
51401   12/17/18   07/29/19
 1:19-cv-01330-MMM # 57-1   Page 86 of 113




EXHIBIT D
                               1:19-cv-01330-MMM # 57-1            Page 87 of 113




                        HY-VEE SETTLEMENT CLAIM FORM
This Claim Form should be either filled out online or submitted by mail if you used a payment card to make a
purchase at a Hy-Vee, Inc. (“Hy-Vee”) fuel pump, drive-thru coffee shop, or restaurant (including Hy-Vee Market
Grille Expresses, the Wahlburgers locations owned and operated by Hy-Vee, and the cafeteria at Hy-Vee’s West
Des Moines corporate office) during the time period specified for each location on the Settlement Website, and
you had out-of-pocket expenses, fraudulent charges, lost time spent relating to, or unreimbursed extraordinary
monetary losses as a result of the Hy-Vee Security Incident. If you fill out this claim form and have a valid claim,
you will be entitled to a check if the Settlement is approved.

The Settlement Notice describes your legal rights and options. To obtain the Settlement Notice and find more
information regarding your legal rights and options, please visit the official Settlement Website, [settlement
website], or call toll-free [toll-free number].

If you wish to submit a claim for a settlement payment electronically, you may go online to the Settlement
Website, [settlement website], and follow the instructions on the “Submit a Claim” page.

If you wish to submit a claim for a settlement payment via standard mail, you need to provide the information
requested below and mail this Claim Form to Perdue, et al. v. Hy-Vee, Inc., [claims administrator name and
address], postmarked by __________, 2021. Please print clearly in blue or black ink.

1. CLASS MEMBER INFORMATION

Required Information:

First:                                    M:                          Last:

Address 1:

Address 2:

City:                                             State:                             ZIP:

Country:

Phone:

Optional Information:

Email:

2. PAYMENT ELIGIBILITY INFORMATION

To prepare for this section of the Claim Form, please review the Settlement Notice and Sections 2.1 through 2.3
of the Settlement Agreement (available for download at [settlement website]) for more information on who is
eligible for a payment and the nature of the expenses or losses that can be claimed.
                               1:19-cv-01330-MMM # 57-1             Page 88 of 113




To help us determine if you are entitled to a settlement payment, please provide as much information as reasonably
possible.

A. Verification of Class Membership

You are only eligible to file a claim if you used a credit or debit card at an affected Hy-Vee location during the
time of the Hy-Vee Security Incident. The affected dates vary by location and you are only eligible to submit a
claim if you used a credit or debit card at an affected Hy-Vee location during that location’s exposure window.
Go to the Settlement Website, [settlement website], or click here to see a list of affected locations and each
location’s affected time period. Payments made inside convenience stores; at front-end checkout lanes,
pharmacies, customer service counters, wine & spirits locations, floral departments, clinics, and all other food
service areas; and through Aisles Online were not affected.

By submitting a claim and signing the certification below, you are verifying that you used a credit or debit card
at a Hy-Vee affected location during the time specified for each location.

In addition, to allow the Settlement Administrator to confirm your membership in the Class, you must provide a
response to ONE of the following:

       (1) If you received notice of the settlement by email or postcard, in the boxes provided below, please
           provide the unique Claim ID from that notice:

              CLAIM ID [ADMINISTRATOR TO INSERT BOXES TO CONFORM TO NUMBER OF DIGITS
              IN CLAIMID]

                                                            OR

        (2)     To the best of your recollection, in the boxes provided below, please provide the first four and last
                four digits of each credit or debit card that you used at a Hy-Vee affected location during the time
                specified for each location on the Settlement Website. For each credit or debit card number,
                provide the location of the Hy-Vee fuel pump, drive-thru coffee shop, or restaurant at which you
                used the credit or debit card and the date(s) of the transaction(s).

       FIRST FOUR DIGITS
       LAST FOUR DIGITS [SETTLEMENT ADMINISTRATOR TO ADD BOXES]

                                                            OR

        (2)     Attach and identify the documentation that reflects your use of a payment card at an affected
                Hy-Vee fuel pump, drive-thru coffee shop, or restaurant during the Security Incident. Please note
                that the documentation must reflect the use of a payment card, the location of the fuel pump, drive-
                thru coffee shop, or restaurant, and the date of the transaction.

       UPLOAD DOCUMENT [SETTLEMENT ADMINISTRATOR TO ADD]

B. Out-Of-Pocket Expenses

Check the box for each category of out-of-pocket expenses, fraudulent charges, or lost time that you incurred as

                                        Hy-Vee Settlement Claim Form
                          Questions? Call [toll-free number] or visit [settlement website]
                                                        2
                              1:19-cv-01330-MMM # 57-1           Page 89 of 113




a result of the Hy-Vee Security Incident. Please be sure to fill in the total amount you are claiming for each
category and attach the required documentation as described in bold type (if you are asked to provide account
statements as part of required proof for any part of your claim, you should redact unrelated transactions and all
but the first four and last four digits of any account number, if you wish). Please round total amounts to the
nearest dollar.

       I. Ordinary Expenses Resulting from the Hy-Vee Security Incident

       □ Fees or other charges from your bank or credit card company due to fraudulent activity on your card
       incurred between December 14, 2018 and the Claims Deadline due to the Hy-Vee Security Incident.

                DATE                           DESCRIPTION                                 AMOUNT



               Examples: Overdraft fees, over-the-limit fees, late fees, or charges due to insufficient funds or
               interest.

               [UPLOAD DOCUMENTS] Required: A copy of a bank of credit card statement or other
               proof of claimed fees or charges (you may redact unrelated transactions and all but the first
               four and last four digits of any account number).

       □ Fees or other charges relating to the reissuance of your credit or debit card incurred between December
       14, 2018 and the Claims Deadline due to the Hy-Vee Security Incident.

                DATE                           DESCRIPTION                                 AMOUNT



               Examples: Fees that your bank charged you because you requested a new credit or debit card.

               [UPLOAD DOCUMENTS] Required: Attach a copy of a bank or credit card statement or
               other receipt showing these fees or charges (you may redact unrelated transactions and all
               but the first four and last four digits of any account number).

       □ Fees relating to your account being frozen or unavailable incurred between December 14, 2018 and the
       Claims Deadline due to the Hy-Vee Security Incident.

                DATE                           DESCRIPTION                                 AMOUNT



               Examples: You were charged interest by a payday lender due to card cancellation or due to an
               over-limit situation. You had to pay a fee for a money order or other form of alternative payment
               because you could not use your debit or credit card.

               [UPLOAD DOCUMENTS] Required: Attach a copy of receipts, bank statements, credit

                                      Hy-Vee Settlement Claim Form
                        Questions? Call [toll-free number] or visit [settlement website]
                                                      3
                       1:19-cv-01330-MMM # 57-1            Page 90 of 113




       card statements, or other proof that you had to pay these fees (you may redact unrelated
       transactions and all but the first four and last four digits of any account number).

□ Other incidental telephone, internet, or postage expenses directly related to the Hy-Vee Security
Incident incurred between December 14, 2018 and the Claims Deadline due to the Hy-Vee Security
Incident.

        DATE                              DESCRIPTION                                AMOUNT



       Examples: Long distance phone charges, cell phone charges (only if charged by the minute), or
       data charges (only if charged based on the amount of data used).

       [UPLOAD DOCUMENTS] Required: Attach a copy of the bill from your telephone
       company, mobile phone company, or internet service provider that shows the charges (you
       may redact unrelated transactions and all but the first four and last four digits of any account
       number).

□ Credit Reports or credit monitoring charges purchased between December 14, 2018 and the Claims
Deadline due to the Hy-Vee Security Incident.

       To obtain reimbursement under this category, you must attest to the following:

       □ I purchased credit reports between December 14, 2018 and the Claims Deadline, primarily due
       to the Security Incident and not for other purposes.

               DATE                             COST



              Examples: The cost of a credit report(s) that you purchased after hearing about the Security
              Incident.

              [UPLOAD DOCUMENT] Required: Attach a copy of a receipt or other proof of
              purchase for each product purchased (you should redact unrelated transactions). If
              you made the purchase prior to August 14, 2019, you must also identify a fraudulent
              charge associated with the Hy-Vee Security Incident (i.e., made to an affected account
              after December 14, 2018 but prior to your purchase) that prompted you to make the
              purchase.

□ Between one (1) and three (3) hours of documented time spent dealing with replacement card issues or
in reversing fraudulent charges between December 14, 2018 and the Claims Deadline that occurred as a
result of the Hy-Vee Security Incident (round to the nearest hour and check only one box).

       □ 1 Hour               □ 2 Hours              □ 3 Hours


                                Hy-Vee Settlement Claim Form
                  Questions? Call [toll-free number] or visit [settlement website]
                                                4
                       1:19-cv-01330-MMM # 57-1            Page 91 of 113




       Examples: You spent at least one (1) full hour calling customer service lines, writing letters or
       emails, or on the internet to get fraudulent charges reversed, in updating automatic payment
       programs because your card number changed, or in researching the matter. Please note that the
       time that it takes to fill out this Claim Form is not reimbursable and should not be included in the
       total number of hours claimed.

       Required: If time was spent on the telephone or online, describe what you did in the space
       below or attach a copy of any letters or emails that you wrote. Examples: If the time was
       spent trying to reverse fraudulent charges, describe what you did. If the time was spent
       updating accounts due to your card being reissued, identify the other accounts that had to
       be updated.




II. Reimbursed Fraudulent Charges

□ Did you also have fraudulent charges to a credit or debit card account that were reversed or repaid? If
so, in addition to your out-of-pocket expenses, you are eligible to claim a $20 cash payment for each debit
or credit card on which fraudulent charges were made and reversed or repaid, to compensate for lost time
associated with seeking reimbursement for the fraud. (See Section 2.1 of the Settlement Agreement.)

         FIRST FOUR AND LAST FOUR DATE CHARGES
         DIGITS OF CARD           REVERSED (ONLY 1
                                  PER CARD
                                  REQUIRED)



       [UPLOAD DOCUMENTS] Required: For each card, provide a card statement or other
       documentation showing (1) one or more fraudulent charges were posted to your account that
       you believe were caused by the Hy-Vee Security Incident, and (2) the charges were later
       reversed or reimbursed by the bank or credit card company (you may redact unrelated
       transactions and all but the first four and last four digits of any account number).

III. Extraordinary Expenses

If you have expenses related to the Security Incident that are more than the value or different than the type
of ordinary expenses covered in the categories in Sections I and II above, you may be entitled to
compensation for your extraordinary expenses. To obtain reimbursement under this category, you must
attest to the following:

□ I incurred out-of-pocket unreimbursed expenses that occurred more likely than not as a result of the
Security Incident during the time period from December 14, 2018 through the end of the Claims Deadline
other than those expenses covered by one or more of the categories above, and I made reasonable efforts


                               Hy-Vee Settlement Claim Form
                 Questions? Call [toll-free number] or visit [settlement website]
                                               5
                        1:19-cv-01330-MMM # 57-1          Page 92 of 113




to avoid or seek reimbursement for the loss, including exhausting all available credit monitoring insurance
and identity theft insurance.

□ Unreimbursed fraudulent charges incurred between December 14, 2018 and the Claims Deadline due
to the Hy-Vee Security Incident.

        DATE                            DESCRIPTION                                  AMOUNT



       Examples: Fraudulent charges that were made on your credit or debit card account and that were
       not reversed or repaid even though you reported them to your bank or credit card company. Note:
       most banks are required to reimburse customer in full for fraudulent charges on payment cards
       that they issue.

       [UPLOAD DOCUMENTS] Required: The bank statement or other documentation
       reflecting the fraudulent charges, as well as documentation reflecting the fact that the charge
       was fraudulent (you should redact unrelated transactions and all but the first four and last
       four digits of any account number). If you do not have anything in writing reflecting the fact
       that the charge was fraudulent (e.g., communications with your bank or a police report),
       please identify the approximate date that you reported the fraudulent charge, to whom you
       reported it, and the response.

       Date reported:

       Description of the person(s) to whom you reported the fraud:



       □ Check this box to confirm that you have exhausted all applicable insurance policies, including
       credit monitoring insurance and identity theft insurance, and that you have no insurance coverage
       for these fraudulent charges.

□ Other unreimbursed out-of-pocket expenses that were incurred between December 14, 2018 and the
Claims Deadline as a result of the Hy-Vee Security Incident that are not accounted for in your response
above.

        DATE                            DESCRIPTION                                  AMOUNT



       Examples: This category includes any other unreimbursed expenses or charges that are not
       otherwise accounted for in your answers to the questions above, including any expenses or charges
       that you believe were the result of an act of identity theft. This category also includes documented
       time spent dealing with replacement card issues or in reversing fraudulent charges between
       December 14, 2018 and the Claims Deadline that you incurred in excess of five hours as a result


                               Hy-Vee Settlement Claim Form
                 Questions? Call [toll-free number] or visit [settlement website]
                                               6
                              1:19-cv-01330-MMM # 57-1           Page 93 of 113




              of the Hy-Vee Security Incident, compensated at the same rate and in the same manner as described
              above, although you will need to prove that you spent the time on issues related to the security
              incident through documentation.

              [UPLOAD DOCUMENTS] Required: Describe the expense and provide as much detail as
              possible about the date you incurred the expense(s) and the company or person to whom you
              had to pay it. Please provide copies of any receipts, police reports, or other documentation
              supporting your claim. For claims of reimbursement for lost time in excess of five hours,
              you must provide actual documentation reflecting the amount of time you spent dealing with
              replacement card issues or in reversing fraudulent charges sufficient to prove how much
              time was spent, on what, and that the time was spent on issues related to the Hy-Vee Security
              Incident. The Settlement Administrator may contact you for additional information before
              processing your claim.




              □ Check this box to confirm that you have exhausted all credit monitoring insurance and identity
              theft insurance you might have for these out-of-pocket expenses before submitting this Claim
              Form.

C. Certification

I declare under penalty of perjury under the laws of the United States and the State of
that the information supplied in this Claim Form by the undersigned is true and correct to the best of my belief
and recollection, and that this form was executed on the date set forth below.

I understand that I may be asked to provide supplemental information by the Settlement Administrator or Claims
Referee before my claim will be considered complete and valid.

Signature:

Print Name:                                                                 Date:

D. Submission Instructions

Once you have completed all applicable sections, please mail this Claim Form and all required supporting
documentation to the address provided below, postmarked by _______________, 2021.

                                         Perdue, et al. v. Hy-Vee, Inc.
                                        [Hy-Vee Claims Administrator
                                              PO Box XXXXX
                                             City, State zip code]




                                      Hy-Vee Settlement Claim Form
                        Questions? Call [toll-free number] or visit [settlement website]
                                                      7
 1:19-cv-01330-MMM # 57-1   Page 94 of 113




EXHIBIT E
                         1:19-cv-01330-MMM # 57-1               Page 95 of 113




          If you made a purchase at a Hy-Vee fuel pump, drive-thru coffee
           shop, or restaurant using a credit, debit, or other payment card,
          you may be eligible for a payment from a class action settlement.
A Settlement has been reached with Hy-Vee, Inc. (“Hy-Vee”) in a class action lawsuit about a data
security incident that occurred between December 14, 2018 and August 2, 2019 and potentially exposed
payment card data of customers. The lawsuit claims Hy-Vee was responsible for the Security Incident
because Hy-Vee did not take appropriate care to protect its payment card systems from hacking. Hy-Vee
denies the claims and denies any wrongdoing.

                                             Who Is Included?

Hy-Vee records show you are a likely member of the Settlement Class. The Settlement includes all
persons residing in the United States who used a credit, debit, or other payment card to make a
purchase at an affected Hy-Vee fuel pump, drive-thru coffee shop, or restaurant, including Hy-Vee
Market Grille Expresses, Wahlburgers locations owned and operated by Hy-Vee, and the cafeteria at Hy-
Vee’s West Des Moines corporate office.

The dates card data was at risk vary by location. A list of affected locations and dates is available on the
website.

                                              What Can I Get?

The Settlement will reimburse people who submit claims for:

(1) Out-of-pocket expenses and documented lost time that resulted from the Security Incident up to
$225; and

(2) Extraordinary expenses up to $5,000 that were likely caused by the Security Incident.

You must file a Claim Form by Month 00, 2021 to get any money from the Settlement.

As part of the Settlement, Hy-Vee has also committed to establish and maintain security enhancements
that are estimated to cost more than $20 million.

                                           What are my rights?

Do Nothing. You will be legally bound by decisions of the Court and you give up the right to sue Hy-Vee
for the claims in this case.

Exclude Yourself. If you exclude yourself, you are not be legally bound by the Settlement and you keep
your right to sue. However, you will not get any money. You must submit your exclusion by Month 00,
2021.

Object. You can stay in the Settlement and tell the Court why you do not like the Settlement. Objections
must be submitted by Month 00, 2021. Detailed instructions on how to exclude yourself or object to the
Settlement are found in the long notice on the website or by calling 000-000-0000.

                              When Will the Court Approve the Settlement?
                        1:19-cv-01330-MMM # 57-1               Page 96 of 113




The Court will hold a Fairness Hearing on Month 00, 2021 at 00:00 a.m. at the United States District
Court for the Central District of Illinois located at U.S. Courthouse, 100 N.E. Monroe Street, Peoria, IL
61602, to consider whether to approve the settlement. The Court will hear objections, determine if the
Settlement is fair, and consider Class Counsel’s request for attorneys’ fees, costs, and expenses of
$739,000 and an incentive award of $2,000 for each of the Representative Plaintiffs. You or your own
lawyer may ask to appear at the hearing to be heard by the Court, but you do not have to. The Motion
for attorneys’ fees and costs will be posted on the website after it is filed with the Court.

This is only a summary. For detailed information visit www.SettlementURL.com or call 1-000-000-0000.
You may contact the Settlement Administrator at Hy-Vee Settlement, c/o Settlement Administrator, PO
Box 0000, Philadelphia PA 19102-0000.

                                       www.SettlementURL.com

                                             1-000-000-0000
 1:19-cv-01330-MMM # 57-1   Page 97 of 113




EXHIBIT F
                         1:19-cv-01330-MMM # 57-1               Page 98 of 113




          If you made a purchase at a Hy-Vee fuel pump, drive-thru coffee
           shop, or restaurant using a credit, debit, or other payment card,
          you may be eligible for a payment from a class action settlement.
A Settlement has been reached with Hy-Vee, Inc. (“Hy-Vee”) in a class action lawsuit about a data
security incident that occurred between December 14, 2018 and August 2, 2019 and potentially exposed
payment card data of customers. The lawsuit claims Hy-Vee was responsible for the Security Incident
because Hy-Vee did not take appropriate care to protect its payment card systems from hacking. Hy-Vee
denies the claims and denies any wrongdoing.

                                             Who Is Included?

Hy-Vee records show you are a likely member of the Settlement Class. The Settlement includes all
persons residing in the United States who used a credit, debit, or other payment card to make a
purchase at an affected Hy-Vee fuel pump, drive-thru coffee shop, or restaurant, including Hy-Vee
Market Grille Expresses, Wahlburgers locations owned and operated by Hy-Vee, and the cafeteria at Hy-
Vee’s West Des Moines corporate office.

The dates card data was at risk vary by location. A list of affected locations and dates is available on the
website.

                                              What Can I Get?

The Settlement will reimburse people who submit claims for:

(1) Out-of-pocket expenses and documented lost time that resulted from the Security Incident up to
$225; and

(2) Extraordinary expenses up to $5,000 that were likely caused by the Security Incident.

You must file a Claim Form by Month 00, 2021 to get any money from the Settlement.

As part of the Settlement, Hy-Vee has also committed to establish and maintain security enhancements
that are estimated to cost more than $20 million.

                                           What are my rights?

Do Nothing. You will be legally bound by decisions of the Court and you give up the right to sue Hy-Vee
for the claims in this case.

Exclude Yourself. If you exclude yourself, you are not be legally bound by the Settlement and you keep
your right to sue. However, you will not get any money. You must submit your exclusion by Month 00,
2021.
                        1:19-cv-01330-MMM # 57-1               Page 99 of 113




Object. You can stay in the Settlement and tell the Court why you do not like the Settlement. Objections
must be submitted by Month 00, 2021. Detailed instructions on how to exclude yourself or object to the
Settlement are found in the long notice on the website or by calling 000-000-0000.

                             When Will the Court Approve the Settlement?

The Court will hold a Fairness Hearing on Month 00, 2021 at 00:00 a.m. at the United States District
Court for the Central District of Illinois located at U.S. Courthouse, 100 N.E. Monroe Street, Peoria, IL
61602, to consider whether to approve the settlement. The Court will hear objections, determine if the
Settlement is fair, and consider Class Counsel’s request for attorneys’ fees, costs, and expenses of
$739,000 and an incentive award of $2,000 for each of the Representative Plaintiffs. You or your own
lawyer may ask to appear at the hearing to be heard by the Court, but you do not have to. The Motion
for attorneys’ fees and costs will be posted on the website after it is filed with the Court.

This is only a summary. For detailed information visit www.SettlementURL.com or call 1-000-000-0000.
You may contact the Settlement Administrator at Hy-Vee Settlement, c/o Settlement Administrator, PO
Box 0000, Philadelphia PA 19102-0000.

                                       www.SettlementURL.com

                                             1-000-000-0000
 1:19-cv-01330-MMM # 57-1   Page 100 of 113




EXHIBIT G
                                1:19-cv-01330-MMM # 57-1                  Page 101 of 113

                                                        Legal Notice

If You Made a Purchase at a Hy-Vee Fuel Pump, Drive-Thru Coffee Shop,
         or Restaurant Using a Credit or Debit Card Between
      December 14, 2018 and August 2, 2019, You May be Eligible
            for Payments from a Class Action Settlement.
                   Si desea recibir esta notificación en español, llámenos o visite nuestra página web.


   A Settlement has been reached with Hy-Vee, Inc.                     expenses and documented lost time that resulted from
(“Hy-Vee”) in a class action lawsuit about a cyber-attack              the Security Incident. This payment type provides
against Hy-Vee, which resulted from criminals accessing its            reimbursement related to 14 categories of out-of-pocket
computer systems between December 14, 2018 and August                  expenses and lost time including unreimbursed bank
2, 2019 (the “Security Incident”). The Security Incident               fees, card reissuance fees, overdraft fees, postage and
potentially resulted in unauthorized access to customer                credit reports. The Detailed Notice has the complete list
payment card data and other personally identifying                     of categories.
information.                                                    (2) $20 for each credit or debit card that had fraudulent
   The Security Incident involved the insertion of malicious        charges as a result of the Security Incident, even though
computer code that targeted data in the magnetic stripe of          those charges were reversed or credited back to your
credit, debit, and other payment cards swiped at certain Hy-        account.
Vee fuel pumps, drive-thru coffee shops, and restaurants,       (3) Reimbursement of up to $5,000 for extraordinary
including Hy-Vee Market Grille Expresses, the Wahlburgers           unreimbursed monetary losses which were more likely
locations owned and operated by Hy-Vee, and the cafeteria           than not caused by the Security Incident.
at Hy Vee’s West Des Moines corporate office. For a list of        Depending on the number of valid claims, some
the specific dates during which data was at risk on a           payments may be reduced.
location-by-location basis, go to www.XXXXXXXXX.com.
                                                                   As part of the Settlement, Hy-Vee has also committed to
   Visit the website or call 1-XXX-XXX-XXXX to get a            establish and maintain security enhancements that are
Detailed Notice with more information about the                 estimated to cost more than $20 million.
Settlement.
                                                                                HOW DO YOU ASK FOR A PAYMENT?
                    WHAT IS THIS ABOUT?
                                                                   To get a payment you must submit a claim. To get a Claim
   The lawsuit claims Hy-Vee was responsible for the            Form, visit the website or call 1-XXX-XXX-XXXX. The claim
Security Incident because Hy-Vee did not take appropriate
                                                                deadline is Month Day, 2021.
care to protect its payment card systems from hacking. The
lawsuit seeks compensation for people who used their                                  YOUR OTHER OPTIONS
payment cards at a Hy-Vee location during the period of the
                                                                   If you do not want to be legally bound by the Settlement,
Security Incident and had losses as a result.
                                                                you must exclude yourself from the Settlement Class by
   Hy-Vee denies all of the claims and says it did not do       Month Day, 2021, or you will not be able to sue, or
anything wrong.                                                 continue to sue, Hy-Vee about the legal claims this
                     WHO IS INCLUDED?                           Settlement resolves, ever again. If you stay in the Settlement
                                                                Class, you may object to it by Month Day, 2021. The
   You are included in the Settlement if you made a
                                                                Detailed Notice explains how to exclude yourself or object.
purchase using a credit, debit, or other payment card at a
Hy-Vee fuel pump, drive-thru coffee shop, or restaurant            The Court will hold a hearing in the case, known as
while payment card data at the location was at risk. The time   Perdue, et al. v. Hy-Vee, Inc., Case No. 1:19-cv-01330-
frame of the incident is generally from December 14, 2018       MMM, on Month Day, 2021, to consider whether to
through August 2, 2019, although the specific dates during      approve the Settlement, and a request by Class Counsel for
which data was at risk vary on a location-by-location basis.    attorneys’ fees and costs of $739,000 and incentive awards
                                                                of $2,000 for each of the Class Representatives. You or your
           WHAT DOES THE SETTLEMENT PROVIDE?
                                                                own lawyer, if you have one, may ask to appear and speak at
   The Settlement provides three types of payments to           the hearing at your own cost, but you do not have to. This is
people who submit valid claims.                                 only a summary. For more information, call or visit the
(1) Reimbursement of up to $225 for out-of-pocket               website below.
         1:19-cv-01330-MMM # 57-1   Page 102 of 113


www. XXXXXXXXX.com                          1- XXX-XXX-XXXX
 1:19-cv-01330-MMM # 57-1   Page 103 of 113




EXHIBIT H
                        1:19-cv-01330-MMM # 57-1            Page 104 of 113

               UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF ILLINOIS


         If you made a purchase at a Hy-Vee fuel pump, drive-
         thru coffee shop, or restaurant using a credit, debit,
          or other payment card between December 14, 2018
        and August 2, 2018, you may be eligible for a payment
                    from a class action settlement.
               A court authorized this notice. This is not a solicitation from a lawyer.
•   A Settlement has been reached with Hy-Vee, Inc. (“Hy-Vee”) in a class action lawsuit about a
    data security incident that occurred between December 14, 2018 and August 2, 2019.
•   Hy-Vee was the target of a cyber-attack in which criminals accessed Hy-Vee’s computer systems
    (the “Security Incident”) that potentially resulted in unauthorized access to customer payment
    data, including card number, expiration date, internal verification code, and sometimes cardholder
    name. This lawsuit was filed asserting claims against Hy-Vee relating to the Security Incident.
•   Certain Hy-Vee fuel pumps, drive-thru coffee shops, and restaurants were affected by the Security
    Incident, including Hy-Vee Market Grille Expresses, Wahlburgers locations owned and operated
    by Hy-Vee, and the cafeteria at Hy-Vee’s West Des Moines corporate office.
•   The Settlement includes all persons residing in the United States who used a credit, debit, or other
    payment card to make a point-of-sale purchase at an affected Hy-Vee fuel pump, drive-thru coffee
    shop, or restaurant. The dates payment card data was at risk vary by location. Details are found in
    Appendix A of this notice and are also available on the website.
•   The Settlement provides payments to people who submit valid claims for out-of-pocket expenses
    and charges that were incurred and plausibly arose from the Security Incident and for other
    extraordinary unreimbursed monetary losses.
       Your legal rights are affected even if you do nothing. Read this Notice carefully.

                    YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
     Submit a Claim            The only way to get a payment.
                               You must submit a claim by Month 00, 2020.
                               Get no payment. This option that allows you to sue Hy-Vee
     Ask to be Excluded        over the claims resolved by this Settlement.
                               You must exclude yourself by Month 00, 2020.

     Object                    Write to the Court about why you do not like the Settlement.
                               You must object by Month 00, 2020.

     Do Nothing                Get no payment. Give up rights.

•   These rights and options—and the deadlines to exercise them—are explained in this notice.
•   The Court in charge of this case still has to decide whether to grant final approval of the
    Settlement. Payments will only be made after the Court grants final approval of the Settlement
    and after any appeals are resolved.

               Questions? Call [toll-free number] or visit [settlement website]
                             1:19-cv-01330-MMM # 57-1                      Page 105 of 113



                                         WHAT THIS NOTICE CONTAINS

BASIC INFORMATION ................................................................................................. Page 3
1. Why was this Notice issued?
2. What is this lawsuit about?
3. Why is this lawsuit a class action?
4. Why is there a Settlement?
WHO IS IN THE SETTLEMENT? ................................................................................... Page 3
5. How do I know if I am included in the Settlement?
6. What if I am not sure whether I am included in the Settlement?
THE SETTLEMENT BENEFITS ...................................................................................... Page 4
7. What does the Settlement provide?
8. What payments are available for Expense Reimbursement?
9. What payments are available for Extraordinary Expense Reimbursement?
HOW TO GET BENEFITS .............................................................................................. Page 6
10. How do I get benefits?
11. How will claims be decided?
REMAINING IN THE SETTLEMENT .............................................................................. Page 6
12. Do I need to do anything to remain in the Settlement?
13. What am I giving up as part of the Settlement?
EXCLUDING YOURSELF FROM THE SETTLEMENT ................................................... Page 6
14. If I exclude myself, can I get a payment from this Settlement?
15. If I do not exclude myself, can I sue Hy-Vee for the same thing later?
16. How do I exclude myself from the Settlement?
THE LAWYERS REPRESENTING YOU ......................................................................... Page 7
17. Do I have a lawyer in this case?
18. How will the lawyers be paid?
OBJECTING TO THE SETTLEMENT .............................................................................. Page 8
19. How do I tell the Court that I do not like the Settlement?
20. What is the difference between objecting and asking to be excluded?
THE COURT’S FAIRNESS HEARING............................................................................ Page 9
21. When and where will the Court decide whether to approve the Settlement?
22. Do I have to attend the hearing?
23. May I speak at the hearing?
IF YOU DO NOTHING .................................................................................................. Page 10
24. What happens if I do nothing?
GETTING MORE INFORMATION ................................................................................ Page 10
25. How do I get more information?




                   Questions? Call [toll-free number] or visit [settlement website]
                                                 2
                      1:19-cv-01330-MMM # 57-1            Page 106 of 113




                                  BASIC INFORMATION
 1. Why was this Notice issued?

The Court authorized this notice because you have a right to know about the proposed Settlement
in this class action lawsuit and about all of your options before the Court decides whether to give
“final approval” to the Settlement. This notice explains the legal rights and options that you may
exercise before the Court decides whether to approve the Settlement.
Judge Michael M. Mihm of the United States District Court for the Central District of Illinois is
overseeing this case. The case is known as Perdue, et al. v. Hy-Vee, Inc., Case No. 1:19-cv-01330-
MMM. The persons who sued are called the Plaintiffs. Hy-Vee is called the Defendant.

 2. What is this lawsuit about?

The lawsuit claims that Hy-Vee was responsible for the Security Incident that occurred and asserts
claims such as: breach of implied contract, negligence, and violation of the Illinois, Iowa, Kansas,
Minnesota, and Missouri consumer protection statutes. The lawsuit seeks compensation for people
who had out-of-pocket expenses, fraudulent charges, lost time spent dealing with fraudulent
charges or card replacement issues, or unreimbursed extraordinary monetary losses as a result of
the Security Incident.
Hy-Vee denies all of the Plaintiffs’ claims and says it did not do anything wrong.

 3. Why is this lawsuit a class action?

In a class action, one or more people called “Representative Plaintiffs” sue on behalf of all people
who have similar claims. All of these people together are the “Class” or “Class Members.” In this
case, the Representative Plaintiffs are Noreen Perdue, Elizabeth Davis-Berg, Dustin Murray,
Cheryl Ellingson, Angela Trang, Gordon Grewing, and Melissa Ward. One court resolves the
issues for all Class Members, except for those who exclude themselves from the Class.

 4. Why is there a Settlement?

By agreeing to settle, both sides avoid the cost and risk of a trial, and people who submit valid
claims will get compensation. The Representative Plaintiffs and their attorneys believe the
Settlement is fair, reasonable, and adequate and, thus, best for the Class and its members. The
Settlement does not mean that Hy-Vee did anything wrong.

                            WHO IS IN THE SETTLEMENT?
 5. How do I know if I am included in the Settlement?

If you received a notice by postcard or email about the Settlement, you are probably a member of
the Settlement Class. You are also included in the Settlement Class if you reside in the United
States and used a credit, debit, or other payment card to make a point-of-sale purchase at an
affected Hy-Vee fuel pump, drive-thru coffee shop, or restaurant (including Hy-Vee Market Grille
Expresses, the Wahlburgers locations owned and operated by Hy-Vee, and the cafeteria at

              Questions? Call [toll-free number] or visit [settlement website]
                                            3
                       1:19-cv-01330-MMM # 57-1            Page 107 of 113


Hy-Vee’s West Des Moines corporate office) while payment card data at the location was at risk,
and you had out-of-pocket expenses, fraudulent charges, lost time spent dealing with fraudulent
charges or card replacement issues, or unreimbursed extraordinary monetary losses as a result of
the Hy-Vee Security Incident. The time frame of the incident is generally from December 14,
2018 through August 2, 2019, although the specific dates during which data was at risk vary on a
location-by-location basis. Payments made inside convenience stores; at front-end checkout lanes,
pharmacies, customer service counters, wine & spirits locations, floral departments, clinics, and
all other food service areas; and through Aisles Online were not affected. To determine whether
your store was at risk and whether you are potentially entitled to submit a claim, please see the
spreadsheet attached to this notice as Appendix A or look up your store on the settlement website.
Specifically excluded from the Settlement Class are: (i) Hy-Vee and its officers and directors; (ii)
all Settlement Class Members who timely and validly request exclusion from the Settlement Class;
(iii) the Judge assigned to evaluate the fairness of this settlement; (iv) the attorneys representing
the Parties in the Litigation; (v) banks and other entities that issued payment cards which were
utilized at Hy-Vee during the Security Incident; and (vi) any other Person found by a court of
competent jurisdiction to be guilty under criminal law of initiating, causing, aiding, or abetting the
criminal activity occurrence of the Security Incident or who pleads nolo contendere (a no-contest
plea, while not technically a guilty plea, has the same immediate effect as a guilty plea and is often
offered as part of a plea bargain) to any such charge.

 6. What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are included in the Settlement, you may call [toll-free number]
with questions or visit [settlement website]. You may also write with questions to Perdue, et al.
v. Hy-Vee, Inc., [claims administrator name and address]. Please do not contact the Court with
questions.

                             THE SETTLEMENT BENEFITS
 7. What does the Settlement provide?

The Settlement will provide payments to people who submit valid claims. As part of the
Settlement, Hy-Vee has also committed to establish and maintain security enhancements that are
estimated to cost more than $20 million.
There are two types of payments that are available:
   (1) Expense Reimbursement (Question 8) and
   (2) Extraordinary Expense Reimbursement (Question 9).
You may submit a claim for either or both types of payments. You must also provide proof of
your class membership in the form of either the first four and last four digits of the number
associated with the credit or debit card you claim to have used at an affected Hy-Vee location or a
document or documents reflecting your use of a payment card at an affected Hy-Vee location
during the Security Incident, which could include, for example, a receipt from the affected Hy-
Vee location reflecting payment by a payment card, a payment card statement or bill, or
notification from a bank or financial institution stating that the payment card was compromised



               Questions? Call [toll-free number] or visit [settlement website]
                                             4
                      1:19-cv-01330-MMM # 57-1            Page 108 of 113


during the Security Incident. To claim each type of payment, you must provide related
documentation or a narrative explanation with the Claim Form.

 8. What payments are available for Expense Reimbursement?

Class Members are eligible to receive reimbursement of up to $225 (in total) for the following
categories of out-pocket expenses resulting from the Security Incident:
   •   unreimbursed bank fees;
   •   unreimbursed card reissuance fees;
   •   unreimbursed overdraft fees;
   •   unreimbursed charges related to unavailability of funds;
   •   unreimbursed late fees;
   •   unreimbursed over-limit fees;
   •   long distance telephone charges;
   •   cell minutes (if charged by minute) and text messages (if charged by the message);
   •   internet usage charges (if charged by the minute or by the amount of data usage);
   •   unreimbursed charges from banks or credit card companies;
   •   postage;
   •   interest on payday loans due to card cancelation or due to over-limit situation;
   •   costs of credit report(s);
   •   costs of credit monitoring and identity theft protection;
   •   reimbursement of up to three (3) hours of documented lost time (at $20 per hour) spent
       dealing with replacement card issues or in reversing fraudulent charges (only if at least one
       full hour was spent and if it can be documented with reasonable specificity);
   •   and an additional $20 payment for each credit or debit card on which documented
       fraudulent charges were incurred that were later reimbursed.

 9. What payments are available for Extraordinary Expense Reimbursement?

Class Members who had other extraordinary unreimbursed monetary losses because of information
compromised as part of the Security Incident are eligible to make a claim for reimbursement of up
to $5,000. As part of the claim, the Class Member must show that:
   (1) it is an actual, documented, and unreimbursed monetary loss;
   (2) the loss was more likely than not caused by the Security Incident;
   (3) the loss occurred during the time period from December 14, 2018 through and including
       the end of the Claims Deadline;
   (4) the loss is not already covered by one or more of the categories in Question 8; and
   (5) a reasonable effort was made to avoid or seek reimbursement for the loss (including
       exhaustion of all available credit monitoring insurance and identity theft insurance).
More details are provided in the Settlement Agreement, which is available at [settlement website].


              Questions? Call [toll-free number] or visit [settlement website]
                                            5
                       1:19-cv-01330-MMM # 57-1            Page 109 of 113



                                 HOW TO GET BENEFITS
 10. How do I get benefits?

You must complete and submit a Claim Form to ask for a payment from the Settlement. Claim
Forms are available at [settlement website], or you may request one by mail by calling [toll-free
number]. Read the instructions carefully, fill out the Claim Form, and mail it postmarked no later
than Month Day, 2021 to:
                                   Perdue, et al. v. Hy-Vee, Inc.
                                  [Hy-Vee Claims Administrator
                                        PO Box XXXXX
                                       City, State zip code]

 11. How will claims be decided?

The Claims Administrator will initially decide whether the information provided on a Claim Form
is complete and valid. The Claims Administrator may require additional information from any
claimant. If the required information is not provided timely, the claim will be considered invalid
and will not be paid.
If the claim is complete and the Claims Administrator denies the claim entirely or partially, the
claimant will be provided an opportunity to have their claim reviewed by an impartial Claim
Referee who has been appointed by the Court.

                          REMAINING IN THE SETTLEMENT
 12. Do I need to do anything to remain in the Settlement?

You do not have to do anything to remain in the Settlement, but if you must submit a Claim Form
if you want a payment. Claim Forms must be submitted postmarked by Month Day, 2021.

 13. What am I giving up as part of the Settlement?

If the Settlement becomes final, you will give up your right to sue Hy-Vee for the claims being
resolved by this Settlement. The specific claims you are giving up against Hy-Vee are described
in Section 1.20 of the Settlement Agreement. You will be “releasing” Hy-Vee and all related
people or entities as described in Section 6 of the Settlement Agreement. The Settlement
Agreement is available at [settlement website].
The Settlement Agreement describes the released claims with specific descriptions, so read it
carefully. If you have any questions you can talk to the law firms listed in Question 17 for free or
you can, of course, talk to your own lawyer at your own expense if you have questions about what
this means.

               EXCLUDING YOURSELF FROM THE SETTLEMENT
If you do not want a payment from this Settlement but you want to keep the right to sue Hy-Vee
about issues in this case, then you must take steps to get out of the Settlement Class. This is called
excluding yourself from—or is sometimes referred to as “opting out” of—the Settlement Class.
               Questions? Call [toll-free number] or visit [settlement website]
                                             6
                      1:19-cv-01330-MMM # 57-1             Page 110 of 113



 14. If I exclude myself, can I get a payment from this Settlement?

No. If you exclude yourself, you will not be entitled to any benefits of the Settlement, but you will
not be bound by any judgment in this case.

 15. If I do not exclude myself, can I sue Hy-Vee for the same thing later?

No. Unless you exclude yourself, you give up any right to sue Hy-Vee for the claims that this
Settlement resolves. You must exclude yourself from the Settlement Class to start your own
lawsuit or to be part of any different lawsuit relating to the claims in this case. If you exclude
yourself, do not submit a Claim Form to ask for a payment.

 16. How do I exclude myself from the Settlement?

To exclude yourself, send a letter that says you want to be excluded from the Settlement in Perdue,
et al. v. Hy-Vee, Inc., Case No. 1:19-cv-01330-MMM. Include your name, address, and signature.
You must mail your Exclusion Request postmarked by Month Day, 2021, to:
                                  Hy-Vee Settlement Exclusions
                                       [PO Box XXXXX
                                      City, State zip code]

                        THE LAWYERS REPRESENTING YOU
 17. Do I have a lawyer in this case?

Yes. The Court appointed the following lawyers as “Class Counsel”:

 Benjamin F. Johns                       Ben Barnow
 Andrew W. Ferich                        Erich P. Schork
 Alex M. Kashurba                        Anthony L. Parkhill
 Chimicles Schwartz Kriner &             Barnow and Associates, P.C.
 Donaldson-Smith LLP                     205 W. Randolph St.
 361 W. Lancaster Avenue                 Suite 1630
 Haverford, Pennsylvania 19041           Chicago, Illinois 60606

You will not be charged for these lawyers. If you want to be represented by your own lawyer,
you may hire one at your own expense.

 18. How will the lawyers be paid?

Class Counsel will request the Court’s approval of an award for attorneys’ fees, costs, and expenses
not to exceed $739,000. Class Counsel will also request approval of an incentive award of $2,000
for each of the Representative Plaintiffs. Any amount that the Court awards for attorneys’ fees,
costs, and expenses and incentive awards will be paid separately by Hy-Vee and will not reduce
the amount of payments to Class Members who submit valid claims.




               Questions? Call [toll-free number] or visit [settlement website]
                                             7
                      1:19-cv-01330-MMM # 57-1             Page 111 of 113



                         OBJECTING TO THE SETTLEMENT
You can tell the Court that you do not agree with the Settlement or some part of it.

 19. How do I tell the Court that I do not like the Settlement?

You can object to the Settlement if you do not like it or some part of it. The Court will consider
your views. To do so, you must file a written objection in this case, Perdue, et al. v. Hy-Vee, Inc.,
Case No. 1:19-cv-01330-MMM, with the Clerk of the Court at the address below.
Your objection must include all of the following:
   •   your full name, address, telephone number, and e-mail address (if any);
   •   information identifying you as a Settlement Class Member, including proof that you are a
       member of the Settlement Class, which is described in response to question number 7;
   •   a written statement of all grounds for the objection, accompanied by any legal support for
       the objection that you believe is applicable;
   •   the identity of all counsel representing you, if any, in connection with your objection;
   •   the identity of all counsel representing you who will appear at the Final Fairness Hearing;
   •   a list of all persons who will be called to testify at the Final Fairness Hearing in support of
       the objection;
   •   a statement confirming whether you intend to personally appear and/or testify at the Final
       Fairness Hearing;
   •   your signature and the signature of your duly authorized attorney or other duly authorized
       representative (along with documentation setting forth such representation);
   •   a list, by case name, court, and docket number, of all other cases in which you (directly or
       through counsel) have filed an objection to any proposed class action settlement within the
       last 3 years;
   •   a list, by case name, court, and docket number, of all other cases in which your counsel (on
       behalf of any person or entity) has filed an objection to any proposed class action settlement
       within the last 3 years; and
   •   a list, by case name, court, and docket number, of all other cases in which you have been a
       named plaintiff in any class action or served as a lead plaintiff or representative plaintiff.
Your objection must be postmarked to the Clerk of the Court for the United States District Court
for the Central District of Illinois no later than Month Day, 2021.




               Questions? Call [toll-free number] or visit [settlement website]
                                             8
                      1:19-cv-01330-MMM # 57-1             Page 112 of 113


In addition, you must mail a copy of your objection to each of the parties below, postmarked no
later than Month Day, 2021:
 COURT                             CLASS COUNSEL                          DEFENSE COUNSEL
 Office of the Clerk               Benjamin F. Johns                      Paul G. Karlsgodt
 United States District Court      Chimicles Schwartz Kriner &            Baker & Hostetler LLP
 Central District of Illinois      Donaldson-Smith LLP                    1801 California Street
 305 U.S. Courthouse               One Haverford Centre                   Suite 4400
 100 N.E. Monroe Street            361 Lancaster Avenue                   Denver, CO 80202
 Peoria, IL 61602                  Haverford, PA 19041


 20. What is the difference between objecting and asking to be excluded?

Objecting is telling the Court that you do not like the Settlement and why you do not think it should
be approved. You can object only if you do not exclude yourself from the Class. Excluding
yourself is telling the Court that you do not want to be part of the Class. If you exclude yourself,
you have no basis to object because the case no longer affects you.

                         THE COURT’S FAIRNESS HEARING
The Court will hold a hearing to decide whether to grant final approval of the Settlement.

 21. When and where will the Court decide whether to approve the Settlement?

The Court will hold a Fairness Hearing at __:__ _.m. on Month Day, 2021, at the United States
District Court for the Central District of Illinois located at U.S. Courthouse, 100 N.E. Monroe
Street, Peoria, IL 61602. The hearing may be moved to a different date or time without additional
notice, so it is a good idea to check [settlement website] or call [toll-free number].
At this hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate.
If there are timely objections, the Court will consider them and will listen to people who have
asked to speak at the hearing if such a request has been properly made. The Court will also rule
on the request for an award of attorneys’ fees and reasonable costs and expenses, as well as the
request for an incentive award for the Representative Plaintiffs. After the hearing, the Court will
decide whether to approve the Settlement. We do not know how long these decisions will take.

 22. Do I have to attend the hearing?

No. Class Counsel will present the Settlement Agreement to the Court. You or your own lawyer
are welcome to attend at your expense, but you are not required to do so. If you send an objection,
you do not have to come to the Court to talk about it. As long as you filed your written objection
on time with the Court and mailed it according to the instructions provided in Question 19, the
Court will consider it.




               Questions? Call [toll-free number] or visit [settlement website]
                                             9
                      1:19-cv-01330-MMM # 57-1             Page 113 of 113



 23. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, you must file
an objection according to the instructions in Question 19, including all the information required
by items (v), (vi), and (vii). Your Objection must be filed with the Clerk of the Court for the
United States District Court for the Central District of Illinois no later than Month Day, 2021. In
addition, you must mail a copy of your objection to both Class Counsel and Defense Counsel listed
in Question 19, postmarked no later than Month Day, 2021.

                                   IF YOU DO NOTHING
 24. What happens if I do nothing?

If you do nothing, you will get no benefits from this Settlement. Unless you exclude yourself,
after the Settlement is granted final approval and the judgment becomes final, you will not be able
to start a lawsuit, continue with a lawsuit, or be part of any other lawsuit against Hy-Vee about the
legal issues in this case, ever again.

                           GETTING MORE INFORMATION
 25. How do I get more information?

This Notice summarizes the proposed Settlement. More details are in a Settlement Agreement.
You can get a copy of the Settlement Agreement at [settlement website]. You may also write with
questions to [Hy-Vee Claims Administrator, PO Box XXXXX, City, State Zip]. You can also get
a Claim Form at the website or by calling the toll-free number, [toll-free number].




               Questions? Call [toll-free number] or visit [settlement website]
                                             10
